Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 1 of 113 PageID #: 2362
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 2 of 113 PageID #: 2363
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 3 of 113 PageID #: 2364



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
DANA-FARBER CANCER INSTITUTE, INC.,)
                                    )
                     Plaintiff,     )
                                    )          Civil Action
          v.                        )          No. 15-13443-PBS
                                    )
ONO PHARMACEUTICAL CO., LTD.;       )
TASUKU HONJO; E.R. SQUIBB & SONS, )
L.L.C.; and BRISTOL-MYERS SQUIBB, )
CO.,                                )
                                    )
                     Defendants.    )
______________________________      )

            FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER

                               May 17, 2019

Saris, C.J.

                            TABLE OF CONTENTS

INTRODUCTION................................................... 4
FINDINGS OF FACT............................................... 6
      I.     Scientific Background................................ 6
             A.   The Immune System and Receptor-Ligand Signaling. 6
             B.   Experimental Methods........................... 11
      II.    Discoveries of PD-1 and 292......................... 14
             A.   Dr. Honjo Discovers the PD-1 Receptor.......... 14
             B.   Dr. Honjo Asks for Help Identifying the Ligand
                  for PD-1 and Begins to Collaborate with Dr. Wood
                  in September 1998.............................. 17
             C.   Dr. Freeman Discovers the 292 Ligand in July 1998
                  ............................................... 20
             D.   Dr. Wood Connects the PD-1/PD-L1 Pathway in
                  September 1999................................. 24
      III. October 25, 1999 Collaboration Meeting in Cambridge . 27


                                      1
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 4 of 113 PageID #: 2365



      IV. Developments Between the October 1999 and May 2000
          Meetings............................................ 29
            A.    Dr. Freeman and Dr. Honjo Exchange Reagents, and
                  Dr. Wood and Dr. Honjo Run Experiments Confirming
                  the Inhibitory Effect of the PD-1/PD-L1 Pathway
                  in November and December 1999.................. 29
            B.    Dr. Freeman and Dr. Wood File a Provisional
                  Patent Application in November 1999............ 31
            C.    Dr. Freeman, Dr. Wood, and Dr. Honjo Draft a
                  Journal Article on the PD-1/PD-L1 Pathway in
                  March and April 2000........................... 32
            D.    Dr. Freeman Conducts Immunohistochemistry (“IHC”)
                  Experiments in the Winter of 2000.............. 34
            E.    Dr. Freeman Discovers PD-L2 in the Fall of 1999 35
            F.    Dr. Freeman, Dr. Wood, and Dr. Minato
                  Independently Develop Antibodies Throughout 1999
                  and 2000....................................... 36
            G.    Dr. Honjo and Dr. Wood’s Meeting in March 2000. 37
            H.    Dr. Iwai Begins In Vivo Tumor Model Studies in
                  March 2000..................................... 38
      V.    May 13, 2000 Collaboration Meeting in Seattle....... 39
      VI.   Developments During the Summer of 2000.............. 39
      VII. September 8, 2000 Collaboration Meeting in Cambridge..
           ................................................... 41
      VIII.Dr. Honjo and Dr. Iwai Conduct In Vivo Mouse Tumor
           Model Experiments and the Collaboration Ends........ 43

      IX.   Dr. Honjo and Ono File Patent Application in July 2002
            .................................................... 45
      X.    BMS Develops Nivolumab with Exclusive License to the
            Honjo Patents ...................................... 47
      XI.   Dana-Farber Initiates This Lawsuit.................. 48
      XII. Dr. Honjo Wins the Nobel Prize...................... 50
EXPERT OPINIONS............................................... 51
      I.    Dana-Farber’s Expert: Dr. Kenneth Murphy............ 51
      II.   Defendants’ Expert: Dr. Mark Greene................. 54
CONCLUSIONS OF LAW............................................ 58


                                      2
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 5 of 113 PageID #: 2366



      I.    Joint Inventorship.................................. 58
            A.    Legal Standard................................. 58
            B.    Claim Construction............................. 63
            C.    Corroboration.................................. 64
            D.    The Collaboration of Dr. Freeman, Dr. Wood, and
                  Dr. Honjo...................................... 70
            E.    Conception of the Honjo Patents................ 75
            F.    Dr. Freeman’s and Dr. Wood’s Contributions to
                  Conception..................................... 78

                  1.    Dr. Freeman and Dr. Wood’s Discovery of PD-
                        L1 and Blocking Antibodies and Dr. Wood’s
                        Discovery of the Inhibitory Effect of the
                        PD-1/PD-L1 Pathway........................ 78
                  2.    Dr. Freeman’s Discovery of the Expression of
                        PD-L1 on Certain Tumors................... 86
                  3.    Dr. Freeman and Dr. Wood’s Discovery and
                        Characterization of PD-L2................. 88
                  4.    Method of Treating Cancer................. 89
                  5.    Dr. Freeman’s and Dr. Wood’s Provision of
                        Reagents.................................. 91
            G.    Significance of Dr. Freeman’s and Dr. Wood’s
                  Contributions to the Claims in the Honjo Patents
                  ............................................... 92
                  1.    Use of Anti-PD-1 or Anti-PD-L1 Antibodies to
                        Treat Cancer.............................. 93
                  2.    Expression or Over-Expression of PD-L1 or
                        PD-L2..................................... 99
                  3.    PD-L1 Expression by Specific Tumors...... 102
            H.    Conclusion.................................... 103
      II.   Laches..............................................104
            A.    Legal Standard................................ 105
            B.    Analysis.......................................107
ORDER........................................................ 110




                                      3
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 6 of 113 PageID #: 2367



                               INTRODUCTION

      Plaintiff Dana-Farber Cancer Institute, Inc. (“Dana-

Farber”) brings this civil action to correct inventorship of six

disputed patents (“the Honjo patents”) against Defendants Ono

Pharmaceuticals Co., Ltd. (“Ono”); Dr. Tasuku Honjo; E.R. Squibb

& Sons, L.L.C.; and Bristol-Myers Squibb, Co. (“BMS”). The Honjo

patents claim methods of cancer immunotherapy. Dr. Honjo is the

named inventor on these patents together with two colleagues

from Kyoto University and a researcher at Ono. Dana-Farber

contends that Dr. Gordon Freeman, one of its professors, and

Dr. Clive Wood, formerly of the Genetics Institute (“GI”), made

significant contributions to the conception of the inventions in

the Honjo patents through, among other things, the discovery and

characterization of the PD-L1 and PD-L2 ligands, the discovery

that the interaction between PD-1 and PD-L1 (“the PD-1/PD-L1

pathway”) is inhibitory and could be blocked by antibodies, and

the discovery that PD-L1 is expressed in human tumors. 1 Dana-

Farber seeks to add Dr. Freeman and Dr. Wood as joint inventors

on the Honjo patents. Defendants argue that Dr. Freeman’s and




1    Because Dr. Wood was involved in the collaboration at issue
while he worked at GI, GI intervened in this lawsuit in 2017, as
did its parent companies Wyeth LLC and Pfizer Inc. Pfizer,
Wyeth, and GI settled with Defendants on the eve of trial.


                                      4
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 7 of 113 PageID #: 2368



Dr. Wood’s contributions to the inventions are not significant

enough to make them joint inventors.

      After a bench trial, I find Dana-Farber has presented clear

and convincing evidence that Dr. Freeman and Dr. Wood are joint

inventors of the six Honjo patents. Dr. Honjo collaborated

extensively with both Dr. Freeman and Dr. Wood from at least

October 1999 2 until at least September 2000 through numerous

meetings, joint authorship of scientific journal articles,

written collaboration agreements, and sharing of experimental

results and ideas. Indeed, Dr. Honjo himself referred to his

work with Dr. Freeman and Dr. Wood as a collaboration on at

least six occasions. While the relationship among these three

brilliant scientists eventually soured, all three made

significant contributions to the inventions. After a review of

the extensive record and evaluation of the credibility of the

witnesses, I conclude that both Dr. Freeman’s and Dr. Wood’s

contributions were significant in light of the dimension of the

full inventions claimed in the six Honjo patents, which are all

premised on blocking the inhibitory interaction of the PD-1/PD-

L1 pathway to treat tumors that express PD-L1 or PD-L2. Judgment

shall enter for Dana-Farber.




2    The collaboration between Dr. Wood and Dr. Honjo began in
September 1998.
                                      5
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 8 of 113 PageID #: 2369



                             FINDINGS OF FACT

I.    Scientific Background 3

      A.    The Immune System and Receptor-Ligand Signaling

      The immune system is the body’s defense against foreign

invaders, such as viruses, bacteria, and other pathogens. The

immune system works through a network of different types of

cells, each with a specific function. Dendritic cells, for

example, detect the presence of pathogens and alert the rest of

immune system. B cells respond by producing proteins called

antibodies that bind to pathogens and neutralize them. The most

important immune cells for the purposes of this dispute are T

cells. T cells either coordinate the immune system’s response to

pathogens (“helper” T cells) or eliminate infected or abnormal

cells from the body (“killer” or “cytotoxic” T cells). Killer T

cells can help prevent cancer from growing in the body. Once the

immune system recognizes cancer cells as abnormal, T cells

attack the cancer cells in the same way they attack cells

infected with viruses and bacteria.

      In a healthy person, the immune system activates to fight

pathogens and then deactivates to protect healthy cells from

immune attack. Disorders of the immune system come in two forms.

An individual with a suppressed immune response, such as someone


3    The scientific background is taken from the tutorials the
parties provided for the Court (Dkt. Nos. 384-388).
                                      6
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 9 of 113 PageID #: 2370



with AIDS, is highly susceptible to infections and other

diseases. An overactive immune response, on the other hand, can

lead to autoimmune diseases in which the immune system attacks

healthy cells.

      To maintain a healthy balance, the immune system relies on

communication among immune cells and between immune cells and

other cells found in the body. Cells can communicate through

receptor-ligand interactions. A receptor is a protein located on

the cellular membrane that allows the cell to detect and respond

to its environment. The receptor receives a signal from outside

the cell and then transmits the signal to the internal

components of the cell to trigger a response. Ligands are

proteins that bind to receptors to initiate signaling. Ligands

can be secreted by cells (“cytokines”) or found on the cell

surface. When a ligand binds to its receptor, it activates the

intracellular signaling pathway that tells the cell with the

receptor how to respond.

      Receptor-ligand interactions play a critical role in

regulating the immune system. In the presence of pathogens, some

receptors act as accelerators that “upregulate” or “stimulate”

immune cells to increase the immune response. To prevent

activated immune cells from damaging healthy cells, other

receptors act as brakes to “downregulate” or “inhibit” the

immune response. The immune system maintains a balance via the

                                      7
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 10 of 113 PageID #: 2371



 “on-off switches” of receptor-ligand signaling by upregulating

 when it detects infected or abnormal cells and downregulating

 once those cells are eliminated.




       The primary receptor on a T cell is known as the T cell

 receptor (“TCR”). The TCR binds to foreign proteins known as

 antigens, which come from viruses, bacteria, or cancers. In

 combination with other signals, binding between the TCR and

 antigen activates the T cell to attack the pathogen.

       T cells also have other receptors on their surface. For

 example, a signal sent to the TCR does not activate a T cell

 unless a ligand binds to one of its co-stimulatory receptors. An

 important co-stimulatory receptor is called CD28. CD28’s two

 ligands, B7-1 and B7-2, are expressed on dendritic cells that

 have detected infection or cancer. In order for a T cell to

 activate, an antigen on the dendritic cell must bind to the TCR

 on the T cell and a B7 ligand on the dendritic cell must also

                                      8
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 11 of 113 PageID #: 2372



 bind to the CD28 receptor on the T cell. In the absence of an

 infection or cancer, the dendritic cell will not express a B7

 ligand on its surface; if the TCR on the T cell interacts with

 the dendritic cell but does not receive a signal through CD28,

 the T cell will not activate. This requirement for co-

 stimulation ensures the immune system does not activate unless

 pathogens are present.

       The B7 ligands also bind to an inhibitory receptor called

 CTLA-4, which is only expressed on highly activated T cells. The

 B7 ligands bind more tightly to CTLA-4 than CD28. Thus, when a T

 cell expresses both CD28 and CTLA-4, CTLA-4 prevents the B7

 ligands from activating the T cell through the CD28 receptor.

 CTLA-4 thereby ensures the immune system does not run out of

 control and harm healthy cells.

       The Honjo patents target another inhibitory receptor on T

 cells known as PD-1. When PD-1 binds to one of its ligands, PD-

 L1 or PD-L2, the T cell receives an inhibitory signal that

 prevents it from attacking the cell expressing PD-L1 or PD-L2.

 Expression of PD-L1 or PD-L2 on healthy cells protects the cells

 from immune attack. Some tumor cells also express PD-L1 or PD-

 L2, allowing them to masquerade as healthy cells by activating

 PD-1 to send an inhibitory signal to T cells.




                                      9
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 12 of 113 PageID #: 2373




       Because of their importance in the immune system, receptor-

 ligand interactions are an attractive target for research and

 therapy. For example, scientists can develop monoclonal

 antibodies that bind to a specific receptor or ligand.

 Antibodies are named according to the target protein to which

 they bind (e.g., anti-PD-1 antibodies). A monoclonal antibody

 can be designed to trigger a receptor’s signal (“agonist”) or

 block a signal either by binding to the ligand or the receptor

 (“antagonist”). If the receptor-ligand interaction stimulates

 immune cells, an antagonistic monoclonal antibody decreases the

 immune response by blocking the stimulation. This can be useful

 for treating autoimmune diseases. By contrast, if the receptor-

 ligand interaction inhibits immune cells, an antagonistic

 monoclonal antibody increases the immune response by blocking



                                      10
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 13 of 113 PageID #: 2374



 the inhibition. This can be useful for treating viruses or

 cancer.

       The Honjo patents claim methods of treating cancer by using

 the body’s immune system to attack tumor cells, a type of

 treatment known as cancer immunotherapy. Specifically, the

 methods involve administering antagonistic monoclonal antibodies

 that bind to PD-1 or PD-L1 and block the inhibitory interaction

 between PD-1 and PD-L1/PD-L2. By blocking the signaling pathway,

 the methods aim to stimulate the immune system to attack the

 tumor cells.

       B.   Experimental Methods

       This case also requires understanding how scientists study

 genes, proteins, and pathways. The Basic Local Alignment Search

 Tool (“BLAST”), a public database managed by the National Center

 for Biotechnology Information, contains millions of DNA

 sequences. Many of these sequences are short fragments of

 genetic material called “Expressed Sequence Tags” (“ESTs”) whose

 identity, complete sequence, and function are not known. A

 search through the BLAST database allows scientists to identify

 new DNA sequences and proteins to study. For example, a

 scientist can input a reference DNA sequence that encodes a

 known protein with a known function, and the BLAST search will

 show ESTs that share similar sequences with the reference DNA.

 After identifying the full-length sequences, she can then

                                      11
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 14 of 113 PageID #: 2375



 determine if they encode proteins with similar functions to the

 known proteins.

       Having identified a gene or protein of interest, she can

 use complementary DNA (“cDNA”) and “Fc-fusion proteins” to

 further study it. cDNA is a DNA sequence that contains only the

 parts of a gene necessary for encoding a protein. By inserting

 cDNA into a vector, scientists can cause a wide variety of cells

 to express a specific protein and then use those cells in

 experiments. An “Fc-fusion protein” contains a generic “handle”

 (the “Fc” region) that allows the protein to be easily

 manipulated and studied apart from the cell. The relevant

 portion of the amino acid sequence of the protein of interest is

 attached to the handle. For example, PD-1 fusion protein

 contains the binding portion of the PD-1 receptor attached to a

 generic protein handle. The fusion protein can then be used to

 test whether PD-1 binds to various molecules and whether the

 expression of PD-1 has an effect on the immune response.

       To explore the function and structure of proteins,

 scientists conduct both in vitro and in vivo experiments. In

 vitro experiments occur outside of a living organism in test

 tubes, flasks, and other controlled environments. They allow

 scientists to learn about a protein without worrying about

 confounding effects from other molecules within a living

 organism. For example, mixing T cells expressing a receptor with

                                      12
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 15 of 113 PageID #: 2376



 cells expressing the receptor’s ligand and then observing the

 number of T cells shows whether the signaling pathway stimulates

 or inhibits the immune response. Another in vitro experiment,

 known as immunohistochemistry (“IHC”), involves administering a

 monoclonal antibody to thin sections of tissue to determine

 whether the molecule to which the antibody binds is present.

       In vivo experiments are conducted using living organisms.

 Scientists use in vivo experiments to study proteins in their

 biological context. “Knockout mouse” studies are one type of in

 vivo experiment. A “knockout mouse” is a mouse without the gene

 that encodes a particular protein and therefore is unable to

 make the protein. Observing the characteristics of the knockout

 mouse reveals the role the protein plays in the organism. For

 example, if knocking out a gene leads the mouse to have an

 abnormally active immune system, the protein encoded by that

 gene likely has an inhibitory effect on the immune system. Mouse

 tumor models are another type of in vivo experiment used to

 study cancer. In these experiments, mice are inoculated with

 tumor cells, and specific signaling pathways or proteins are

 then blocked in some of the mice. If the tumors grow more or

 less quickly in the altered mice than in normal mice, the tumor

 model suggests that the pathway or protein has an effect on

 tumor growth.



                                      13
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 16 of 113 PageID #: 2377



 II.   Discoveries of PD-1 and 292

       A.   Dr. Honjo Discovers the PD-1 Receptor

       Dr. Tasuku Honjo is a professor at the medical school at

 Kyoto University. T4-8:22-23, 12:24-25. 4 After receiving his

 medical degree and PhD in biochemistry in Japan, he came to the

 United States to work at the Carnegie Institution of Washington

 in Baltimore, Maryland where he began to study immunology. T4-

 10:6-24. He then worked at the National Institutes of Health

 before returning to Japan. T4-11:5-23. He has been a professor

 at Kyoto University since 1984. T4-12:16-25.

       In the early 1990s, Dr. Honjo discovered a new receptor

 expressed on certain mouse immune cells. T4-14:19-21, 19:10-15;

 JTX-0320.0001. He named the molecule “PD-1” because he believed

 the receptor was involved in programmed cell death, a process by

 which the body kills off old cells when new cells generate. T4-

 16:10-17:6. He published his discovery in 1992. T4-16:1-9; JTX-

 0320.0001. Dr. Honjo isolated the human DNA sequence for the

 gene that encodes PD-1 and, along with researchers from another

 Japanese University, developed antibodies against both mouse and




 4    Record citations are to the trial transcripts (e.g., “T4”
 is the transcript from the fourth day of trial), deposition
 transcripts submitted in lieu of live testimony (e.g., “Honjo
 Depo” is the transcript submitted from Dr. Honjo’s deposition),
 or a document from the joint exhibit list (e.g., “JTX-0320”).
 Pincites for transcripts are to the page and line numbers, and
 pincites for exhibits are to the page number.
                                      14
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 17 of 113 PageID #: 2378



 human PD-1 to help study its function. T4-20:15-21:1, 22:2-23:5;

 Iwai Depo. 41:25-43:3; JTX-0272.0001; JTX-0373.0001; JTX-

 0429.0011. In 1996, he published another article describing the

 expression of PD-1 in mouse cells and the PD-1 fusion protein he

 was using to study the molecule. T4-22:2-11, 131:12-132:7; JTX-

 0272.0001-2. His early experiments demonstrated that PD-1 was

 not, in fact, involved in programmed cell death. T4-17:7-14.

       To learn more about PD-1’s function, Dr. Honjo and

 Dr. Nagahiro Minato, a colleague studying tumor immunology,

 began experiments with PD-1 knockout mice. T4-14:1-18, 23:21-25,

 29:3-7; T6-89:18-24; JTX-0354.0001. They discovered that mice

 without the gene encoding PD-1 showed symptoms typical of

 autoimmune disease, suggesting that PD-1 is involved in

 inhibiting the immune response. T4-26:11-16; T6-93:12-94:12;

 JTX-0354.0001. Dr. Honjo and Dr. Minato submitted these results

 for publication on April 12, 1999. T2-136:18-137:8; JTX-

 0354.0010. Their article was published in Immunity in August

 1999 and described PD-1 as “a negative regulator of immune

 responses.” JTX-0354.0001.

       Once Dr. Honjo and Dr. Minato discovered that PD-1

 inhibited the immune system through their knockout mouse

 experiments, they discussed the possibility that altering the

 PD-1 signal could have therapeutic applications for autoimmune

 diseases, infectious diseases, organ transplantation, and

                                      15
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 18 of 113 PageID #: 2379



 cancer. T4-29:23-30:8; T6-129:19-25; Okazaki Depo. 50:25-51:13.

 They planned to conduct experiments involving tumors but did not

 do so at the time due to the limited manpower in their

 laboratories. T4-30:9-17; T6-98:22-99:8.

       Based on its structure, Dr. Honjo knew PD-1 was in the same

 family of proteins as CTLA-4, another inhibitory receptor. T4-

 31:6-9. But he did not fully understand the molecular mechanism

 through which PD-1 had its inhibitory effect because he had not

 identified its ligand. T4-28:3-24, 32:16-25, 141:12-142:6; JTX-

 0354.0008. Multiple students in his laboratory tried and failed

 to find PD-1’s ligand. T4-143:8-13.

       In mid-1998, Dr. Honjo tasked a new graduate student,

 Dr. Yoshiko Iwai, with the ligand search. T4-38:8-24, 144:5-13;

 Iwai Depo. 12:2-25. At the May 21, 1999 meeting of Dr. Honjo’s

 laboratory, Dr. Iwai reported her preliminary results. T4-42:23-

 43:3; JTX-0125.0021. She identified binding of various strengths

 with human and mouse PD-1 fusion protein in a number of mouse

 cells she had tested, including cells derived from mouse white

 blood cell tumor lines. T4-44:24-45:5, 147:8-149:4; Iwai Depo.

 14:2-24; JTX-0125.0021. She also reported weak binding with PD-1

 in one human B cell cancer line called Daudi. T4-47:17-48:1,

 157:3-18; JTX-0125.0021.

       Although these results showed binding with the PD-1 fusion

 protein, they did not identify what molecule the protein was

                                      16
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 19 of 113 PageID #: 2380



 binding to. T4-146:10-147:7; Iwai Depo. 14:10-24, 15:5-12,

 68:20-25, 70:9-17; Honjo Depo. 40:17-25. Dr. Iwai recognized

 that her experiment could have shown “false positives” because

 of the type of fusion protein she used. T4-48:2-19; JTX-

 0125.0022. About a month after disclosing her results, she

 reported at another laboratory meeting that PD-1’s “[l]igand may

 express on B cell lines?!” JTX-0125.0024. She planned to conduct

 additional experiments using different fusion proteins to

 identify the ligand, but she had to take a leave of absence at

 the end of the summer due to illness. T4-49:2-8, 50:12-22,

 51:11-18, 161:16-162:15; Iwai Depo. 13:13-14:5, 72:15-73:3,

 82:7-19. The results of Dr. Iwai’s experiments were never

 published. T4-51:1-9, 164:10-12.

       B.   Dr. Honjo Asks for Help Identifying the Ligand for PD-
            1 and Begins to Collaborate with Dr. Wood in September
            1998

       In September 1998, as Dr. Iwai was beginning her

 experiments to identify the ligand for PD-1, Dr. Honjo flew to

 Cambridge, Massachusetts for a meeting with representatives from

 Ono, a Japanese pharmaceutical company, and GI, a Cambridge

 biotechnology research and development company. T2-8:23-9:2,

 20:3-6; T4-32:2-12; JTX-0432.0001. This meeting was part of a

 three-way research collaboration among GI, Dr. Honjo, and Ono

 that had been established in the mid-1990s. T2-18:6-19:7; JTX-

 0140; JTX-0142; Dkt. No. 314-1 ¶ 7 (“Stip.”). This “signal

                                      17
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 20 of 113 PageID #: 2381



 sequence trap” (“SST”) collaboration involved using yeast-based

 traps to identify signaling proteins secreted by cells that

 could then be studied as potential targets for new drug

 candidates. T2-17:1-18:5; JTX-0140.0001-2. The ultimate goal of

 the collaboration was “the discovery, development and

 commercialization of novel pharmaceutical products.” JTX-

 0142.0007. GI, Dr. Honjo, and Ono held core collaboration

 meetings biannually, which alternated between Cambridge and

 Japan. T2-19:13-21.

       While in Cambridge, Dr. Honjo asked Dr. Steve Clark, the

 coordinator at GI for the SST collaboration, if he had any ideas

 for how to identify the PD-1 ligand. T4-32:7-19. Dr. Clark

 proposed using GI’s newly acquired Biacore machine, which would

 allow for quick screening of many ligand candidates. T4-34:4-12,

 35:9-11. Because Dr. Honjo did not have access to a Biacore

 machine at Kyoto University, he agreed. T4-35:7-8.

       To facilitate this collaboration, Dr. Clark introduced

 Dr. Honjo to Dr. Clive Wood, the director of molecular

 immunology at GI, who also participated in the collaboration

 meeting that day. T2-13:13-15, 20:2-6; T4-36:18-22; JTX-

 0792.0004. Dr. Wood earned a PhD in biochemistry from Imperial

 College London. T2-8:2-6. He began working at GI in 1986 as a

 staff scientist. T2-8:19-22. In 1998, he was promoted to serve

 as the director of molecular immunology. JTX-0792.0004. He left

                                      18
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 21 of 113 PageID #: 2382



 GI in the early 2000s and now works as a corporate senior vice

 president responsible for global research activities for

 Boehringer Ingelheim. T2-7:10-14; JTX-0792.0004.

       Dr. Wood and Dr. Honjo had dinner the night of the

 September 1998 meeting and discussed Dr. Honjo’s work on PD-1.

 T2-20:6-10; JTX-0432.0001. Dr. Honjo explained that he had

 discovered PD-1 and its inhibitory function but had not been

 able to find its ligand. T2-134:16-135:3. Dr. Wood agreed to

 collaborate with him to identify the ligand. T2-129:4-24.

       On September 22, about a week after the meeting, Dr. Honjo

 sent Dr. Wood a letter with more details about their

 collaboration. JTX-0432.0001. Dr. Wood responded on September 28

 confirming his interest. T2-22:6-14; JTX-0436.0001. He also told

 Dr. Honjo that he thought the PD-1 receptor could be a candidate

 for a collaboration GI was establishing with Cambridge Antibody

 Technology (“CAT”) to develop antibodies as potential

 therapeutics. T2:22:21-23:6; JTX-0436.0001. The following day,

 Dr. Wood submitted a form to GI seeking approval for the PD-1

 project and permission to exchange materials with Dr. Honjo. T2-

 23:14-24:6; JTX-0437.0001. Dr. Honjo sent PD-1 fusion proteins

 and cDNA developed in his laboratory to Dr. Wood to use in

 experiments to identify the ligand. T2-130:18-25; T4-36:23-37:2.

 Soon after their collaboration began, Dr. Honjo provided

 Dr. Wood with a confidential draft of his Immunity article that

                                      19
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 22 of 113 PageID #: 2383



 described his PD-1 knockout mouse experiments. T2-135:12-136:22;

 T4-191:9-192:8. As part of these preliminary discussions,

 Dr. Wood and Dr. Honjo decided to add the PD-1 project to the

 existing SST collaboration, which GI, Dr. Honjo, and Ono

 formally agreed to in March 1999. T2-21:9-13, 26:21-27:10;

 Shibayama Depo. 82:16-19, 84:18-85:8; JTX-0450.0003; JTX-

 0471.0001.

       When he started work on the project, Dr. Wood recognized

 that the PD-1 receptor looked like the CTLA-4 receptor found on

 T cells. T2-28:6-9. Accordingly, because B7-1 and B7-2 were

 ligands for CTLA-4, he hypothesized that the ligand for PD-1

 would also be a member of the B7 family. T2-28:10-14, 29:11-12,

 31:3-7, 69:8-16; JTX-0305.0002. And since the interaction

 between CTLA-4 and the B7 ligands inhibits T cells, he suspected

 that the interaction between PD-1 and its ligand would also be

 inhibitory. T2-29:12-14. However, his initial experiments failed

 to identify a B7 ligand that bound to PD-1. T2-35:14-17.

       C.   Dr. Freeman Discovers the 292 Ligand in July 1998

       Dr. Gordon Freeman is a professor of medicine in the

 department of medical oncology at Dana-Farber and Harvard

 Medical School. T3:10:20-24, 11:18-22. Dana-Farber is a

 nonprofit cancer treatment and research center located in

 Boston, Massachusetts. Stip. ¶¶ 1, 26. Dr. Freeman earned a PhD

 from Harvard University in microbiology and molecular genetics

                                      20
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 23 of 113 PageID #: 2384



 in 1979. T3-9:8-13. He then began a postdoctoral fellowship at

 Dana-Farber working on tumor immunology. T3-9:14-17, 11:23-12:3.

 He became an assistant professor in 1994. T3-12:12-15.

       In July 1998, shortly before Dr. Honjo and Dr. Wood’s

 meeting in Cambridge, Dr. Freeman began a search for novel B7

 ligands. T3-22:14-23:1. Dr. Freeman’s work had focused for

 almost fifteen years on B7 ligands, and he had discovered B7-2

 and its role in immune regulation. T3-12:16-21, 17:21-18:11,

 19:1-12, 20:22-21:1. Given the important interactions between

 the B7-1 and B7-2 ligands and the CD28 and CTLA-4 receptors, he

 suspected there might be similar ligands with immunological

 activity. T3-22:18-24. On July 27, 1998, Dr. Freeman ran a BLAST

 search with a sequence of 208 amino acids that forms part of

 binding portion of the B7-1 molecule. T3-25:25-26:18, 27:16-18,

 150:13-21; JTX-0305.0002. The search produced a list of twelve

 ESTs that resembled the B7-1 sequence. T3-26:9-12, 151:11-14;

 JTX-0431.0001. Two of these twelve ESTs were part of the same

 sequence and came from a human ovarian tumor, which Dr. Freeman

 found interesting because the known B7 molecules were only

 expressed in immune cells, not in solid tumors. T3-28:9-24,

 151:15-17; JTX-0431.0001. He decided to investigate this new

 sequence, which he called “292” after its label in the database.

 T3-28:24, 31:3-5. He generated the full human cDNA sequence for

 the 292 protein. T3-30:25-31:1. Through work on similar mouse

                                      21
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 24 of 113 PageID #: 2385



 DNA sequences found in the BLAST database, he also identified

 the full-length sequence for mouse 292. T3-33:23-34:7.

       In early 1999, Dr. Freeman investigated 292’s expression

 and immunologic activity. T3-32:13-20. Although the ESTs came

 from a human ovarian tumor, his experiments showed that immune

 cells also express 292. T3-33:6-17. Given the similarities with

 B7-1 and B7-2, he thought 292 might affect the immune response.

 T3-33:18-22. When he exposed resting T cells to cells expressing

 the 292 protein, the T cells were mildly stimulated, suggesting

 that 292 does play a role in immune regulation. T3-35:6-23,

 36:16-21.

       Dana-Farber and GI had an existing oncology partnership,

 which included work on B7 ligands and related signaling

 molecules. T2-33:20-34:6; T3-21:6-19; Collins Depo. 17:3-6.

 Because of this existing collaboration and GI’s expertise in

 making fusion proteins, Dr. Freeman thought GI could help with

 additional experiments on 292’s biological function, including

 finding its receptor. T2-34:15-17; T3-38:4-13. In July 1999, he

 reached out to Dr. Mary Collins at GI and told her what he knew

 about 292. T2-34:12-15; T3-38:24-39:13; Collins Depo. 34:8-9;

 JTX-0480.0001. Dr. Collins agreed that GI could help, and

 Dr. Freeman sent GI the genetic materials encoding 292. T2-35:1-

 4; T3-39:14-18; JTX-0480.0001. Dr. Freeman and researchers at GI

 had a number of discussions over the next few months about

                                      22
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 25 of 113 PageID #: 2386



 Dr. Freeman’s experiments. T3-41:19-42:2. Because 292 appeared

 to be a B7 ligand, they thought its receptor would be similar to

 CD28 and CTLA-4 (though Dr. Freeman had already shown that 292

 did not bind to either receptor). T3-42:3-15.

       On August 23, 1999, shortly after reaching out to GI,

 Dr. Freeman filed a provisional patent application. 5 T3-39:22-24,

 74:23-75:5; JTX-0043.0001. The application included his

 experimental results showing that 292 stimulated resting T cell

 activity. T3-75:22-78:21, 158:23-159:18; JTX-0043.0096, 108-109.

 Dr. Freeman hypothesized that 292, like B7-1 and B7-2, might

 have both inhibitory and stimulatory receptors. T3-154:6-17.

 Accordingly, the application listed embodiments in which anti-

 292 antibodies stimulate an immune response and others in which

 they inhibit an immune response. T3-154:6-156:24; JTX-0043.0008.

 The application identified the normal tissue cells on which

 Dr. Freeman had found 292 expression but did not mention that he

 discovered the molecule through ESTs from a human ovarian tumor.

 T3-157:17-158:22; JTX-0043.0095. The U.S. Patent and Trademark

 Office (“PTO”) issued multiple patents to Dr. Freeman based on

 this application. T3-160:7-9. The claims of at least one patent

 were subsequently cancelled because, as discussed below,




 5    The patent application refers to the molecule as “B7-4.”
 JTX-0043.0002. B7-4 and 292 are the same molecule. T3-39:22-24.


                                      23
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 26 of 113 PageID #: 2387



 Dr. Lieping Chen at the Mayo Clinic discovered the amino acid

 sequence for the same molecule before Dr. Freeman. T3-161:2-23.

 Dr. Freeman did not know about Dr. Chen’s discovery, which was

 not published until December 1999, at the time he made his own

 independent discovery. T3-161:12-23.

       A few days after this application, Dr. Freeman and

 Dr. Vicki Boussiotis, a member of his laboratory, began an

 experiment to test the effect of 292 on activated T cells, which

 express certain receptors that resting T cells do not. T3-37:5-

 24, 78:22-79:5, 79:16-80:18; JTX-0229.0323, 346; JTX-0778.0038.

 Unlike the prior experiment with resting T cells, this

 experiment showed an inhibitory effect on the immune response.

 T3-37:25-38:2, 79:6-11, 85:20-22, 86:7-24, 163:9-21; JTX-

 0778.0040; JTX-0801.0021. Dr. Freeman concluded that 292

 primarily inhibits activated T cells. T3-180:8-25.

       D.   Dr. Wood Connects the PD-1/PD-L1 Pathway in September
            1999

       During the summer of 1999, while Dr. Wood was searching for

 the ligand for PD-1 for Dr. Honjo, he became involved in GI’s

 work with Dr. Freeman to study 292. T3-44:21-25. Because he

 thought that the ligand for PD-1 would be a B7 ligand and he

 knew from Dr. Freeman that 292 was a B7 ligand, he tested

 whether PD-1 and 292 bound together. T2-35:5-22; Collins Depo.




                                      24
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 27 of 113 PageID #: 2388



 34:10-18. Dr. Wood’s initial experiment showed that they did.

 T2-35:17-22; Collins Depo. 34:19-22.

       Dr. Wood emailed Dr. Honjo about this preliminary result on

 September 7, 1999. JTX-0485.0001. He described his “significant

 progress” on the ligand search and his “encouraging” results.

 T2-40:19-41:10; T4-53:14-54:7; JTX-0485.0001. To facilitate

 additional confirmatory experiments, he asked Dr. Honjo for more

 PD-1 fusion protein, which Dr. Honjo provided. T2-40:19-41:10;

 T4-55:21-57:5; JTX-0485.0001. Around the same time, Dr. Wood

 told Dr. Freeman he had identified a receptor for 292 that came

 from Dr. Honjo. T2-45:7-14; T3-45:1-13.

       To ensure his initial experiment did not show a false

 positive, Dr. Wood ran confirmatory experiments. T2-36:6-24.

 Dr. Wood followed up with another email to Dr. Honjo on October

 4 to report that these experiments confirmed that he had

 identified the ligand for PD-1. T2-42:22-43:22; T4-57:9-16; JTX-

 0489.0001. Dr. Wood also told Dr. Honjo that the ligand came

 from Dr. Freeman. T2-42:24-43:22; JTX-0489.0001. Dr. Wood

 proposed that the three men meet during the upcoming SST

 collaboration meeting. T2-42:22-43:22; JTX-0489.0001. Dr. Honjo

 responded with excitement at Dr. Wood’s discovery and agreed to

 the upcoming meeting. T2-44:6-19; JTX-0492.0001.




                                      25
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 28 of 113 PageID #: 2389



       After identifying 292, which the three scientists began to

 call “PD-L1,” 6 Dr. Wood ran experiments to test the immunological

 effect of PD-L1. T2-47:14-49:15; JTX-0501.0003. These

 experiments confirmed Dr. Wood’s hypothesis that PD-L1 inhibits

 the immune response. T2-47:14-48:14; JTX-0501.0003. He conveyed

 these results via email to Dr. Honjo on October 12. T2-47:10-22;

 JTX-0501.0003. In his email, Dr. Wood also laid out an outline

 for a journal article he, Dr. Freeman, and Dr. Honjo could write

 about the discovery of PD-L1. T2-49:16-50:4; JTX-0501.0003.

 Finally, Dr. Wood asked Dr. Honjo to send him his anti-PD-1

 antibodies so that he could test blocking of the PD-1/PD-L1

 pathway. T2-147:4-25; JTX-0501.0003-4. In response, Dr. Honjo

 noted that he “appreciate[d] [Dr. Wood’s] strong collaboration

 without which this work had not been accomplished so soon” and

 agreed to send Dr. Wood his antibodies. T2-55:9-16, 148:19-25;

 JTX-0501.0001, 7. Dr. Wood performed preliminary experiments

 that showed that the human and mouse antibodies bound strongly

 to human and mouse PD-1, respectively, and that the mouse

 antibody blocked the interaction between PD-1 and PD-L1. T2-

 61:10-63:5, 156:22-157:14; JTX-0086.0017.




 6    From the record, it is unclear exactly when the trio began
 referring to “292” as “PD-L1.” For ease of comprehension, the
 Court will call the molecule “292” when referring to events
 before Dr. Wood discovered that the molecule is a ligand for PD-
 1 and “PD-L1” when referring to events after this discovery.
                                      26
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 29 of 113 PageID #: 2390



       Dr. Freeman emailed Dr. Honjo on October 22, three days

 before their scheduled meeting. T3-46:24-47:6; JTX-0505.0001.

 Dr. Freeman expressed his excitement about the possibility of a

 research collaboration on the PD-1/PD-L1 pathway. T3-47:7-17;

 JTX-0505.0001. Dr. Honjo responded that he was looking forward

 to their meeting. T3-48:3-12; JTX-0507.0001. These emails were

 the first communication between the two. T3-48:6-8.

 III. October 25, 1999 Collaboration Meeting in Cambridge

       Dr. Freeman, Dr. Wood, and Dr. Honjo, along with

 representatives from Ono and GI, met as planned on October 25,

 1999 during the prescheduled SST collaboration meeting in

 Cambridge, Massachusetts. T2-55:17-19, 56:2-13; T3-48:13-22; T4-

 58:3-5; JTX-0090.0001. Dr. Wood began the meeting by summarizing

 what he knew about PD-1 from Dr. Honjo’s research. T2-156:8-21;

 T4-67:19-23; JTX-0086.0002. He then described how the

 similarities in the structure of PD-1 and CTLA-4 triggered his

 hypothesis that PD-1’s ligand would be a B7 ligand. T2-57:2-23;

 Shibayama Depo. 106:19-107:12; JTX-0086.0003-4; JTX-0097.0003.

 He shared experimental results demonstrating that PD-L1 binds to

 PD-1 but not to CTLA-4. T2-57:2-23, 58:16-22; JTX-0086.0005-9;

 JTX-0097.0004. He ended with graphs showing his newest data on

 the inhibitory effect of PD-L1 and the successful blocking of

 the pathway with Dr. Honjo’s antibodies. T2-59:12-63:5; T3-

 51:17-23, 53:7-55:6; JTX-0086.0013-17.

                                      27
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 30 of 113 PageID #: 2391



       Dr. Freeman presented next. T2-64:11-13; T3-55:7-8; JTX-

 0090.0001. He shared that the 292 ESTs came from a human ovarian

 tumor. T2-64:4-10; T3-58:1-7; JTX-0095.0001; JTX-0456.0003. He

 explained that PD-L1 shares around 20% of its amino acid

 sequence, which he provided, with B7-1 and B7-2 but does not

 bind to either CD28 or CTLA-4. T3-59:22-61:21; JTX-0095.0003-6;

 JTX-0456.0003. Finally, he noted that 292 is expressed in

 certain types of cells, such as placenta, lung, and heart cells,

 but not in certain tumor cells. T4-66:10-67:7; JTX-0095.0009.

       Dr. Honjo presented last of the three. T2-64:14-15; T3-

 61:22-62:1; JTX-0090.0001. He described his recently published

 data showing autoimmune-like symptoms in PD-1 knockout mice. T2-

 64:22-65:2; T3-62:2-8; T4-58:20-59:8; JTX-0091.0001. He

 presented unpublished knockout mouse data that also suggested

 PD-1 inhibits the immune response. T2-152:7-15; T4-59:13-60:15;

 JTX-0091.0012-14; JTX-0097.0004. He did not mention cancer

 during his presentation. T2-64:22-65:2; T3-63:7-9.

       During the meeting and at dinner, Dr. Freeman, Dr. Wood,

 and Dr. Honjo agreed to continue to collaborate to study the PD-

 1/PD-L1 pathway. 7 T2-65:12-24; T3-65:12-19. They discussed


 7    Dr. Wood remembers discussing the possibility of a second,
 stimulatory receptor for PD-L1 with Dr. Freeman and Dr. Honjo,
 T2-63:16-23, but it is not clear if he was referring to a
 conversation during the October 1999 meeting. In addition,
 Dr. Freeman remembers mentioning the possibility of treating
 cancer by manipulating the PD-1/PD-L1 pathway in a conversation
                                      28
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 31 of 113 PageID #: 2392



 developing further tools to study the pathway, such as new

 fusion proteins and antibodies, and conducting additional

 experiments, including more knockout mouse studies. T3-63:10-18.

 IV.   Developments Between the October 1999 and May 2000 Meetings

       A.   Dr. Freeman and Dr. Honjo Exchange Reagents, and Dr.
            Wood and Dr. Honjo Run Experiments Confirming the
            Inhibitory Effect of the PD-1/PD-L1 Pathway in
            November and December 1999

       Immediately after the October 25, 1999 meeting in

 Cambridge, Dr. Freeman and Dr. Honjo began the process of

 exchanging reagents. T3-67:1-16; JTX-0508.0001; JTX-0510.0001;

 JTX-0517.0001. They executed a Material Transfer Agreement in

 which Dr. Freeman agreed to send Dr. Honjo mouse and human PD-L1

 cDNA and transfected cells for use solely in their

 “collaborative efforts.” T3-68:7-70:2, 71:16-20; T4-82:18-84:5;

 Honjo Depo. 91:18-92:25; JTX-0159.0001. In a subsequent email to

 Dr. Freeman, Dr. Honjo expressed his pleasure that they had

 “reached at least a tentative agreement to push [their]

 collaboration as soon as possible.” JTX-0517.0001. Dr. Freeman

 sent his own reagents to Dr. Honjo in November 1999. T3-71:21-

 72:3; Honjo Depo. 99:24-100:14; JTX-0522.0001; JTX-526.0001.




 with Dr. Honjo and representatives from GI at lunch. T3-63:19-
 64:9. Since no witness or document corroborated this testimony,
 the Court is not persuaded that Dr. Freeman is remembering the
 timing of this conversation accurately.
                                      29
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 32 of 113 PageID #: 2393



 Dr. Honjo sent his PD-1 reagents to Dr. Freeman pursuant to a

 separate agreement. T3-70:3-14; JTX-0517.0001.

       Meanwhile, Dr. Wood continued to run experiments exploring

 the function of the PD-1/PD-L1 pathway. JTX-0433.0026. On

 November 25, he reported to Dr. Honjo that he was getting

 “confusing” results with no “clearly reproducible effects.” Id.

 A week later, the December issue of Nature Medicine was

 released. JTX-0433.0027. It included an article by Dr. Lieping

 Chen at the Mayo Clinic reporting the sequence for a molecule

 (“B7-H1”) that was molecularly identical to PD-L1. T2-66:21-

 67:17; T4-75:10-25; JTX-0433.0027. In the article, Dr. Chen did

 not identify B7-H1’s receptor, and he reported that B7-H1 has a

 stimulatory effect on the immune system. T2-66:21-67:17; T4-

 88:10-13; JTX-0433.0027. Dr. Wood emailed Dr. Honjo about the

 Chen article the day it came out. T2-66:21-25; JTX-0433.0027. He

 expressed surprise that Dr. Chen had found that B7-H1 has a

 stimulatory effect because the data he and Dr. Honjo had

 generated showed that PD-L1 is inhibitory. T2-67:4-9; JTX-

 0433.0027. Dr. Wood suggested that the existence of a second,

 stimulatory receptor could explain Dr. Chen’s results and some

 data of his own showing stimulation. T2-67:14-17; T4-76:4-11;

 JTX-0433.0027.

       Once he received Dr. Freeman’s PD-L1 reagents, Dr. Honjo

 ran his own in vitro experiments on the function of the PD-1/PD-

                                      30
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 33 of 113 PageID #: 2394



 L1 pathway. T4-77:1-9. These experiments showed that the pathway

 inhibited the immune response. Id. Unlike in Dr. Wood’s

 experiments, Dr. Honjo used cells derived from a PD-1 knockout

 mouse as a control, which allowed him to attribute the

 inhibitory effect specifically to the PD-1/PD-L1 pathway. T4-

 77:3-12. He reported these results to Dr. Wood via email on

 December 6 and sent the underlying data on December 11. JTX-

 0433.0028; JTX—0535.0001-2. Dr. Wood responded with excitement

 at Dr. Honjo’s “outstandingly good result.” T4-79:13-80:8; JTX-

 0433.0029. He noted that he had just run some experiments that

 also showed inhibition, but he called Dr. Honjo’s data

 “unquestionably the most convincing.” JTX-0433.0029.

       B.   Dr. Freeman and Dr. Wood File a Provisional Patent
            Application in November 1999

       On November 10, 1999, about two weeks after the meeting in

 Cambridge, Dr. Freeman and Dr. Wood filed a provisional patent

 application. T3-164:15-24; JTX-0045.0004. The application listed

 only the two as co-inventors. JTX-0045.0006. Dr. Freeman and

 Dr. Wood did not tell Dr. Honjo about this application at the

 meeting. T2-125:17-21; T3-166:7-11.

       The application claimed methods of modulating the immune

 response via activating or blocking the PD-1/PD-L1 pathway. JTX-

 0045.117-119. It explained that the PD-1/PD-L1 interaction

 inhibits an immune response. T2-219:16-220:5; T3-205:16-206:4;


                                      31
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 34 of 113 PageID #: 2395



 JTX-0045.0017. Because Dr. Freeman and Dr. Wood theorized that

 PD-L1, like B7-1 and B7-2, might have a second receptor, the

 application contained experimental results that show stimulation

 of T cells in the presence of PD-L1 and disclosed that PD-L1

 could have both a stimulatory and inhibitory effect. T3-167:11-

 24, 169:15-170:9; JTX-0045.0114. The application included a

 claim in which PD-1 signaling is inhibited to upregulate the

 immune response to a tumor. JTX-0045.0118. It also listed an

 embodiment in which PD-L1 levels are increased in tumor cells to

 enhance the co-stimulatory interaction with PD-L1’s second

 receptor to treat cancer. T3-168:4-169:3; JTX-0045.0084.

 Dr. Wood and Dr. Freeman submitted a corresponding international

 application in August 2000. JTX-0073.0001. The PTO issued three

 patents based on this application beginning in 2004. T3-199:16-

 200:5; JTX-0008; JTX-0011; JTX-0015.

       C.   Dr. Freeman, Dr. Wood, and Dr. Honjo Draft a Journal
            Article on the PD-1/PD-L1 Pathway in March and April
            2000

       Dr. Freeman, Dr. Wood, and Dr. Honjo agreed to write a

 journal article about the discovery of PD-L1. T4-97:13-98:1.

 Dr. Wood did the majority of the writing, though he solicited

 data and coordinated edits from Dr. Freeman and Dr. Honjo. T2-

 68:12-21; T3-92:22-93:1; T4-108:3-7. The article explained

 Dr. Honjo’s discovery of PD-1, the need to find its ligand to

 further understand its function, Dr. Wood’s hypothesis about the

                                      32
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 35 of 113 PageID #: 2396



 similarities between PD-L1 and the known B7 ligands,

 Dr. Freeman’s discovery of 292 via a BLAST search, and the

 results of experiments from Dr. Wood’s and Dr. Honjo’s

 laboratories showing that the PD-1/PD-L1 pathway inhibits the

 immune response. T2-69:8-22, 192:20-193:11; JTX-0305. All three

 scientists contributed data to the article. T3-94:25-96:9. The

 authors noted Dr. Chen’s seemingly inconsistent results and

 explained their hypothesis that PD-L1 could have a second

 receptor. JTX-0305.0007.

       Over two rounds of edits on March 19 and April 7, 2000,

 Dr. Freeman added the following two sentences to the last

 paragraph of the article: “PD-L1 is also expressed in some

 cancers, as three ESTs are from human ovarian tumors. This

 raises the possibility that some tumors may use PD-LI to inhibit

 an antitumor immune response.” T2-69:23-70:12; T3-91:18-92:14,

 100:20-102:22; T4-99:17-100:5; JTX-0305.0007; JTX-0806.0014;

 JTX-0807.0014. Dr. Honjo did not receive a draft of the article

 containing Dr. Freeman’s addition until April 8. T4-107:20-

 110:22; JTX-0420.0014; JTX-0568.0008, 11; JTX-0589.0014. The

 article was published in the Journal of Experimental Medicine on

 October 2, 2000. T2-68:4-11; JTX-0305.0001.




                                      33
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 36 of 113 PageID #: 2397



       D.   Dr. Freeman Conducts Immunohistochemistry (“IHC”)
            Experiments in the Winter of 2000

       In January 2000, Dr. Freeman began IHC experiments to

 determine which human tissues express PD-L1. T2-83:5-84:6; T3-

 112:11-13; T6-10:4-11. He conducted this work with Dr. David

 Dorfman, a pathologist at the Brigham and Women’s Hospital, and

 Dr. Julia Brown, a new postdoctoral researcher in his own

 laboratory. T3-111:20-112:2; T6-8:8-10, 10:18-11:1. Dr. Freeman

 asked Dr. Dorfman to test both normal and tumor tissues, but he

 was particularly interested to know whether PD-L1 was expressed

 in tumors given the pathway’s inhibitory function and his

 discovery of PD-L1 from ovarian tumor ESTs. T2-83:5-6; T3-112:3-

 10, 112:25-113:5; T6-11:2-7.

       Dr. Dorfman shared preliminary results with Dr. Freeman in

 February and final results in March and April. T3-114:7-12; T6-

 12:10-12. He found that PD-L1 was highly expressed in placenta

 and endothelial cells in the heart and on various tumors,

 including squamous cell carcinoma of the tongue, breast lobular

 carcinoma, lung and colon adenocarcinoma, and anaplastic large

 cell lymphoma. T3-113:9-21, 114:13-119:25; JTX-0808-0813. Based

 on these results and other experiments Dr. Freeman and Dr. Brown

 conducted between December 1999 and August 2000 that showed PD-

 L1 expression on mouse and human tumor cells, Dr. Freeman

 hypothesized that some tumors use the PD-1/PD-L1 pathway to


                                      34
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 37 of 113 PageID #: 2398



 inhibit an immune response. T3-108:5-110:1, 113:22-114:3; T6-

 11:21-12:24, 34:14-35:20; JTX-0332.0003. Dr. Freeman,

 Dr. Dorfman, and Dr. Brown did not publish the IHC results until

 2003. T3-120:1-11; T6-13:3-12; JTX-0282.0008.

       On March 14, 2000, Dr. Dorfman emailed Dr. Honjo explaining

 that he was working with Dr. Freeman to study staining of PD-L1

 in both normal and cancerous human tissue. T5-10:4-22; JTX-

 0571.0001. He asked whether Dr. Honjo was interested in

 collaborating to study PD-1 expression in tumors. JTX-0571.0001.

 There is no evidence Dr. Honjo responded to Dr. Dorfman’s email.

       E.   Dr. Freeman Discovers PD-L2 in the Fall of 1999

       Soon after Dr. Wood discovered that 292 binds to PD-1,

 Dr. Freeman conducted a second BLAST search for molecules

 similar to 292. T3-102:24-103:15; T4-89:7-15; JTX-0332.0002. He

 identified another B7-like molecule that shares 38% of its amino

 acids with PD-L1. T2-75:10-15; T3-102:24-103:7; JTX-0332.0002.

 Dr. Freeman and Dr. Wood discovered that, like PD-L1, this

 molecule binds to PD-1 and its interaction with PD-1 inhibits

 the immune response. T2-75:10-15; T3-103:16-104:8. Between

 December 1999 and August 2000, Dr. Freeman ran a number of

 experiments showing that this ligand, which they called “PD-L2,”

 was expressed on mouse tumor cells. T3-108:5-109:17; JTX-

 0332.0003.



                                      35
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 38 of 113 PageID #: 2399



       On March 24, 2000, Dr. Freeman emailed Dr. Honjo to tell

 him about PD-L2. T3-104:25-105:13; JTX-0578.0001. A month and a

 half later, Dr. Freeman sent the PD-L2 cDNA and its sequence to

 Dr. Honjo. T3-106:3-22; Honjo Depo. 129:15-130:8; JTX-0599.0001.

 Dr. Honjo never himself conducted any experiments involving PD-

 L2. T2-75:16-19; T3-105:23-25; T4-117:22-23.

       F.   Dr. Freeman, Dr. Wood, and Dr. Minato Independently
            Develop Antibodies Throughout 1999 and 2000

       Dr. Freeman, Dr. Wood, and Dr. Minato all separately worked

 to develop antibodies. Dr. Freeman began just before the October

 1999 meeting, and he had a set of anti-PD-L1 antibody candidates

 by January 2000. T3-87:8-16; T6-9:7-10. Dr. Freeman and

 Dr. Brown tested how well these candidates bound to PD-L1 and

 blocked the PD-1/PD-L1 pathway to figure out which antibodies

 had the most promise for further research. T3-87:17-91:11; T6-

 9:11-23; JTX-0227.0525-526, 536. They had functional antibodies

 to use for in vitro experiments by February 2000. T6-9:24-10:3.

       Dr. Wood developed anti-PD-1 and anti-PD-L1 antibodies

 through GI’s collaboration with CAT. T2-78:8-18, 91:9-23.

 Through in vitro testing, they narrowed the pool of almost 150

 antibody fragments to 26 unique PD-1 antibodies and 24 unique

 PD-L1 antibodies. T2-78:8-18, 91:9-94:3; JTX-0108.0026-32.

 Additional testing demonstrated that some of these antibodies




                                      36
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 39 of 113 PageID #: 2400



 blocked the inhibitory PD-1/PD-L1 interaction and increased the

 proliferation of T cells. T2-94:6-97:25; JTX-0108.0046.

       As soon as Dr. Honjo received Dr. Freeman’s PD-L1 cDNA in

 late 1999, Dr. Minato started to make anti-PD-L1 antibodies. T6-

 100:6-17, 101:4-8. By April 2000, he created two mouse anti-PD-

 L1 antibodies. T6-102:13-22, 103:15-16, 136:25-137:6. He used

 these antibodies to test for expression of PD-L1 in normal and

 tumor cell lines in mice. T6-102:4-12, 105:3-9; JTX-0663.0001.

 The results, presented at his laboratory meeting on September

 29, 2000, showed that PD-L1 was expressed on some of the tested

 cell lines. T6-102:1-3, 105:3-9, 138:12-139:4; JTX-0663.0001.

       G.   Dr. Honjo and Dr. Wood’s Meeting in March 2000

       On March 27, 2000, Dr. Honjo and Dr. Wood met again at the

 next SST collaboration meeting in Kyoto, Japan. T2-71:2-25; JTX-

 0101.0001. Dr. Freeman did not attend this meeting. T2-79:2-9.

 The attendees discussed the PD-1/PD-L1 collaboration for much of

 the meeting. Shibayama Depo. 141:21-142:15; JTX-0105.0003.

 Dr. Taku Okazaki, a graduate student in Dr. Honjo’s laboratory,

 presented his work on PD-1 and autoimmune diseases. T4-94:21-

 95:24; JTX-0103.0015; JTX-0105.0003-4. Dr. Wood shared his and

 Dr. Freeman’s discovery of PD-L2. T2-74:19-75:6. Dr. Wood also

 discussed the therapeutic possibilities of the PD-1/PD-L1

 pathway, including using antagonistic anti-PD-1 antibodies to

 block the pathway and enhance the immune response. T2-75:20-

                                      37
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 40 of 113 PageID #: 2401



 76:9; T4-96:13-21; JTX-0782.0019. He specifically described the

 possibility of using this technique to treat cancer. T2-76:10-

 12, 185:7-13, 186:25-187:6; JTX-0105.0004. As part of this

 discussion, he mentioned his collaboration with CAT to develop

 antibodies. T2-78:8-18; JTX-0105.0004. The participants in the

 meeting agreed that there were promising pharmaceutical

 applications for anti-PD-1 and anti-PD-L1 antibodies. Shibayama

 Depo. 142:17-22; JTX-0105.0003.

       H.   Dr. Iwai Begins In Vivo Tumor Model Studies in March
            2000

       Upon her return to Dr. Honjo’s laboratory after her leave

 of absence in early 2000, Dr. Iwai resumed her work on PD-1.

 Iwai Depo. 83:05-20; JTX-0429.0027. By March 16, 2000, two days

 after Dr. Dorfman emailed Dr. Honjo about his work with

 Dr. Freeman, she began a series of experiments to study the

 effect of the PD-1/PD-L1 pathway on the immune response to

 tumors. T4-92:17-94:4; JTX-0573.0001, 3. She planned to

 introduce PD-L1 derived from Dr. Freeman’s cDNA into mouse

 tumors to see whether PD-L1 had any effect on the tumor’s

 growth. T4-90:14-91:1; T5-23:11-14; JTX-0125.0032. She presented

 her plan at the March 31, 2000 laboratory meeting. T4-90:7-17;

 JTX-0125.0032.




                                      38
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 41 of 113 PageID #: 2402



 V.    May 13, 2000 Collaboration Meeting in Seattle

       Dr. Freeman, Dr. Wood, and Dr. Honjo all attended the

 American Association of Immunologists (“AAI”) conference in

 Seattle, Washington in May 2000, so they decided to meet to

 update each other about their ongoing PD-L1/PD-L1 work. T2-

 84:12-18, 85:2-4; T3-106:3-16, 120:18-25, 121:19-122:6; Carreno

 Depo. 189:16-190:9. Dr. Freeman explained his IHC results

 showing expression of PD-L1 on a number of normal and tumor

 cells. T2-84:7-11, 19-23; T3-125:8-25; JTX-0815.0006. He also

 shared information about PD-L2. T3-123:17-22. Finally, he

 discussed his development of anti-PD-L1 antibodies and mentioned

 that he had seven that blocked the binding of PD-1 and PD-L1.

 T3-91:12-17, 124:21-125:3; JTX-0815.0004. The three scientists

 discussed the therapeutic possibilities of using antibodies to

 target the PD-1/PD-L1 pathway to treat cancer. T3-126:6-127:1.

 VI.   Developments During the Summer of 2000

       In June 2000, Dr. Honjo found out about the provisional

 patent application Dr. Freeman and Dr. Wood filed in November

 1999. T4-183:2-11, 183:22-184:9; JTX-0616.0001; JTX-0617.0001.

 Dr. Honjo wrote to both Dr. Wood and Dr. Clark at GI to explain

 that he should be a joint inventor on the application because he

 proposed the PD-L1 project based on his prior work on PD-1. T4-

 183:22-184:9, 190:17-191:2; JTX-0616.0001; JTX-0617.0001. In his

 email to Dr. Clark, he also noted that he was “very pleased with

                                      39
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 42 of 113 PageID #: 2403



 [the] recent productive collaboration on PD-1 and PD-L1” and

 felt that it was “coming close to drug development.” JTX-

 0617.0001. GI hired a lawyer to represent Dr. Honjo, and GI and

 Dr. Honjo began two years of discussions about his inventorship

 claim. T2-124:7-14; T4-123:16-24, 124:16-17, 188:4-8, 189:3-8,

 190:2-16; JTX-0727.0001; JTX-0820.0001. As discussed below, GI

 ultimately decided not to add Dr. Honjo as a joint inventor on

 the patent application. Dr. Honjo never discussed this issue

 with Dr. Freeman. T4-188:9-15.

       On August 23, Dr. Freeman emailed Dr. Honjo seeking

 feedback on an abstract about PD-L1 for the American Society of

 Hematology meeting in December. T3-127:23-128:6; T5-25:18-26:4;

 JTX-0647.0001. In the draft, Dr. Freeman wrote that “PD-L1 is

 also expressed on some tumors including many lung and breast

 malignancies and may have a role in attenuating immune attack

 against these tumors.” T3-128:7-12; T5-26:9-24; JTX-0647.0001.

 Dr. Honjo approved the abstract. T3-128:21-129:2; JTX-0648.0001.

       On September 1, Dr. Iwai reported results from her first

 tumor model experiment at a Honjo laboratory meeting. JTX-

 0626.0003. In this experiment, she injected PD-L1-expressing

 melanoma tumors into some mice and non-PD-L1-expressing melanoma

 tumors into others. Id. The PD-L1-expressing tumors grew faster

 than the non-PD-L1-expressing tumors. Id.



                                      40
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 43 of 113 PageID #: 2404



       Dr. Freeman sent Dr. Honjo a draft of the article he and

 Dr. Wood were writing on PD-L2 on September 6. T3-107:14-19;

 JTX-0656.0001. This article, which included Dr. Honjo as a co-

 author, was published in March 2001 and discussed the

 possibility of targeting the PD-1/PD-L1 pathway as method of

 treating cancer. T3-110:2-23; JTX-0332.0001, 6. The article also

 included experimental data from Dr. Freeman’s laboratory showing

 PD-L1 expression in a number of mouse tumor cell lines,

 including sarcoma, neuroma, and leukemia lines. T3-108:8-109:13,

 135:11-18; JTX-0332.0003.

 VII. September 8, 2000 Collaboration Meeting in Cambridge

       On September 8, 2000, Dr. Freeman, Dr. Wood, and Dr. Honjo

 met again during the next SST collaboration meeting in

 Cambridge, Massachusetts. T2-85:5-15; T3-129:3-7; JTX-0108.0001-

 2; JTX-0111.0003. The main topic of the meeting was the PD-1/PD-

 L1 project. JTX-0111.0003. The meeting began with presentations

 from a number of GI scientists who worked with Dr. Wood. T3-

 130:7-12; JTX-0108.0002. They presented data showing that the

 PD-1/PD-L1 pathway inhibits both helper and killer T cells and

 that both PD-L1 and PD-L2 inhibit cytokine production. T2-86:23-

 87:25, 88:19-89:9; JTX-0108.0004, 7, 17. They also explained the

 results of an in vivo mouse study showing that the presence of

 antagonistic antibodies to block the inhibitory PD-1/PD-L1



                                      41
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 44 of 113 PageID #: 2405



 interaction leads to the proliferation of T cells. T2-94:6-

 97:25; JTX-0108.0046

       Dr. Freeman presented the same slides he used at the May

 2000 meeting in Seattle. T3-129:13-130:6. He shared information

 on gene structures of PD-L1 and PD-L2. T2-98:17-20. He reported

 that he had found PD-L2 expression on dendritic cells,

 suggesting that it plays a role in immune inhibition. T2-98:21-

 99:9; JTX-0113.0001. Finally, he showed the IHC staining slides

 he received from Dr. Dorfman showing expression of PD-L1 on

 certain normal and tumor tissues. T2-99:10-20; T3-126:1-3,

 132:23-133:15; T4-113:2-21; JTX-0100.0108-109; JTX-0113.0001.

 Dr. Freeman explained that he found PD-L1 expressed on all

 thymomas, some lung carcinomas, some tongue squamous cell

 carcinomas, and some T cell neoplasms, primarily anaplastic

 large cell lymphoma. T2-101:12-103:1; JTX-0100.0108-109; JTX-

 0113.0002.

       Dr. Honjo was not scheduled to speak, but he shared an

 update after one of his graduate students gave a presentation.

 T2-103:5-11; JTX-0108.0002; JTX-0113.0002. As part of his

 update, Dr. Honjo presented the data from Dr. Iwai’s tumor model

 experiment that she had generated a week earlier. T2-103:11-15,

 104:6-23; T4-114:18-115:17; JTX-0116.0004.




                                      42
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 45 of 113 PageID #: 2406



VIII. Dr. Honjo and Dr. Iwai Conduct In Vivo Mouse Tumor Model
      Experiments and the Collaboration Ends

       On September 26, 2000, Dr. Honjo emailed Dr. Freeman to ask

 for his human anti-PD-L1 monoclonal antibodies for use in his

 experiments. JTX-0661.0001. He added that, “Needless to say, we

 will do [the experiments] as collaboration.” Id. As requested,

 Dr. Freeman sent Dr. Honjo some of his antibodies pursuant to a

 new Material Transfer Agreement. Honjo Depo. 181:23-183:11; JTX-

 0170.0001. Dr. Wood also provided Dr. Honjo with his own human

 anti-PD-L1 antibodies in October 2000. Honjo Depo. 445:15-446:4;

 JTX-0637.0013.

       On October 27, 2000, Dr. Iwai reported the results of

 additional mouse tumor model experiments at another laboratory

 meeting in Japan. T4-115:18-116:20; JTX-0662.0003. The

 experiments confirmed the results she presented in September

 that PD-L1-expressing melanoma tumors grew faster in mice than

 non-PD-L1-expressing melanoma tumors. JTX-0662.0003. She also

 showed that PD-L1-expressing tumors grew less quickly in PD-1

 knockout mice than in mice that expressed PD-1. T4-116:14-20;

 JTX-0662.0003. These results indicated to Dr. Iwai and Dr. Honjo

 that blocking PD-1 can suppress tumor growth. T4-116:21-24.

 Dr. Honjo, Dr. Minato, and Dr. Iwai began discussing using

 antibodies to block the PD-1/PD-L1 pathway as a method of

 treating cancer. T4-116:25-117:4, 118:13-18; T6-107:7-12; Honjo


                                      43
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 46 of 113 PageID #: 2407



 Depo. 29:8-30:6; JTX-0662.0003. Defendants take the position

 that they conceived of the inventions in the Honjo patents at

 this point in October 2000.

       Building off Dr. Iwai’s results, Dr. Honjo and Dr. Minato

 conducted other experiments over the next two years to study the

 effect of the PD-1/PD-L1 pathway on tumors. Dr. Minato’s

 laboratory examined the expression of PD-L1 on tumor and normal

 cells and how PD-L1 interacts with PD-1 on T cells. T6-110:13-

 15. Dr. Honjo’s laboratory used knockout mice to investigate

 further how tumors grow in the presence or absence of PD-1 and

 PD-L1. T6-110:10-13; Iwai Depo. 92:24-94:3; JTX-0691.0001.

 Dr. Honjo also conducted experiments that showed less tumor

 growth after administration of anti-PD-1 antibodies. Iwai Depo.

 144:24-145:12; JTX-0739.0005. The results of these experiments

 were not shared with Dr. Freeman and Dr. Wood.

       Dr. Wood, Dr. Honjo, and others from Ono and GI discussed

 the PD-1/PD-L1 pathway one last time at an SST collaboration

 meeting on April 2, 2001. JTX-0118.0001. Dr. Beatriz Carreno

 from GI talked specifically about upregulating T cells to treat

 tumors. T2-110:2-11; JTX-0119.0001. Because there is no evidence

 of additional meetings, data sharing, or the like after this

 date, it appears the collaboration effectively ended.




                                      44
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 47 of 113 PageID #: 2408



 IX.   Dr. Honjo and Ono File Patent Application in July 2002

       Meanwhile, attorneys for GI and Dr. Honjo were still

 discussing Dr. Honjo’s inventorship claim for the November 1999

 patent application. On April 12, 2002, Dr. Honjo sent a letter

 to Dr. Clark at GI expressing his belief that GI was not

 responding to his claim “faithfully.” JTX-0820.0001. He told

 Dr. Clark that he felt “obliged to fight against [the] unfair

 and unfaithful attitude of the G.I. management.” Id. Four days

 later, an attorney for GI wrote to Dr. Honjo’s attorney

 explaining why GI would not list Dr. Honjo as a joint inventor.

 JTX-0727.0001. He stated that GI intended to allow the PTO

 examiner to make the final inventorship determination and

 encouraged Dr. Honjo to participate in the process. JTX-

 0727.0001-2.

       In the wake of this angry exchange, Dr. Honjo and Ono filed

 their own Japanese patent application on July 3, 2002 claiming

 methods of treating cancer by blocking the PD-1/PD-L1 pathway.

 T4-119:5-13; JTX-0076.0001. The application contained the

 results of the experiments Dr. Honjo, Dr. Iwai, and Dr. Minato

 conducted beginning in 2000. T4-119:14-17. It named only the

 three as inventors, thereby excluding Dr. Freeman and Dr. Wood.

 T4-119:5-13; JTX-0076.0001. Dr. Honjo, Dr. Iwai, and Dr. Minato

 subsequently published the results of their in vivo tumor model



                                      45
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 48 of 113 PageID #: 2409



 experiments on September 17, 2002 in PNAS. T4-119:18-24; JTX-

 0322.0001.

       A year later, Dr. Honjo and Ono filed an international

 patent application claiming methods of treating cancer by

 administering antibodies to block the PD-1/PD-L1 pathway. JTX-

 0001.0002. In addition to Dr. Honjo, Dr. Minato, and Dr. Iwai,

 this application named Dr. Shiro Shibayama, an Ono scientist, as

 an inventor. T4-120:25-121:2; JTX-0001.0002. Dr. Shibayama

 attended collaboration meetings in 1999 and 2000. JTX-0090.0001;

 JTX-0108.0002. He also conducted one in vitro experiment in

 February 2003, the results of which were included in the patent

 application. T4-121:3-8; T5-17:23-18:13; Shibayama Depo. 13:7-

 18, 30:25-31:2, 46:22-47:3; JTX-0001.0019.

       The PTO issued six patents from 2009 to 2016: Patent No.

 7,595,048 on September 29, 2009 (“the ʼ048 Patent”); Patent No.

 8,168,179 on May 1, 2012 (“the ʼ179 Patent”); Patent No.

 8,728,474 on May 20, 2014 (“the ʼ474 Patent”); Patent No.

 9,067,999 on June 30, 2015 (“the ʼ999 Patent”); Patent No.

 9,073,994 on July 7, 2015 (“the ʼ994 Patent”); and Patent No.

 9,402,899 on August 2, 2016 (“the ʼ899 Patent”). JTX-0001.0002;

 JTX-0002.0002; JTX-0003.0002; JTX-0004.0002; JTX-0005.0002; JTX-




                                      46
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 49 of 113 PageID #: 2410



 0006.0001. The six Honjo patents list Dr. Honjo, Dr. Minato, Dr.

 Iwai, and Dr. Shibayama as inventors. 8 Id.

 X.    BMS Develops Nivolumab with Exclusive License to the Honjo
       Patents

       In the mid-2000s, Medarex, an American biotechnology

 company, negotiated with Ono to secure an exclusive license to

 the Honjo patents. T6-43:12-15, 44:21-45:1. Medarex began

 clinical trials on nivolumab, an anti-PD-1 monoclonal antibody,

 as a treatment for cancer in 2006. T6-40:25-41:6, 43:6-15,

 47:10-15. On July 22, 2009, BMS acquired Medarex along with its

 drug pipeline and exclusive license to the Honjo patents. T6-

 40:2-5, 44:8-13, 68:21-24. At the time of the acquisition,

 nivolumab was in the first of three phases of clinical trials.

 T6-46:8-47:9.

       Since the acquisition, BMS has run approximately 150 clinic

 trials for nivolumab, including some at Dana-Farber. T6-48:11-

 49:2. BMS is still conducting trials for new indications and

 began new trials after this lawsuit was initiated. T6-49:21-

 50:10, 72:19-73:12. Beginning in 2008, Medarex and BMS published

 studies with the results of the trials. T6-54:2-60:4; JTX-0281;

 JTX-0825-826. BMS spent around $3 billion in research and

 development for nivolumab between 2011 and 2018. T6-51:7-17.



 8    Dr. Wood and GI filed a patent application in 2003 claiming
 the specific anti-PD-1 antibodies they had developed. T2-203:18-
 217:2; JTX-0061.0002, 41.
                                      47
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 50 of 113 PageID #: 2411



       Nivolumab was first approved in Japan in July 2014 and then

 in the United States that December. T6-49:3-12. The U.S. Food

 and Drug Administration initially approved it for late-stage

 pretreated patients with melanoma and has now extended its

 approval for fifteen indications covering more than nine

 different cancers. T6-49:13-20. BMS launched nivolumab

 commercially in January 2015 under the name “Opdivo.” T6-40:17-

 21, 71:13-17. BMS earned revenues on sales of nivolumab of $4.9

 billion and $6.7 billion in 2017 and 2018, respectively. T6-

 52:6-8, 72:2-4.

       Despite BMS’s exclusive rights to the Honjo patents, other

 pharmaceutical companies have developed their own anti-PD-1 and

 anti-PD-L1 antibodies, including Merck, Regeneron, Novartis,

 Tesaro, Roche Genentech, and AstraZeneca. T6-60:24-61:5, 62:17-

 22. BMS filed patent infringement lawsuits against these

 companies but has not sought to take their products off the

 market. T6-61:20-63:10.

 XI.   Dana-Farber Initiates This Lawsuit

       Dr. Freeman learned about the ʼ048 Patent in 2010. T3-

 195:17-23. He did not realize the patent used his discoveries

 until sometime between 2012 and 2014. T3-197:5-19. He did not

 sue then because he did not know an inventor could bring a

 lawsuit to be added to a patent. T3-198:11-14. Dr. Wood did not

 focus on the Honjo patents until Dana-Farber filed its lawsuit,

                                      48
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 51 of 113 PageID #: 2412



 although he admitted he might have known about them earlier. T2-

 127:12-24. Neither Dr. Freeman nor Dr. Wood talked to Dr. Honjo

 about inventorship of the Honjo patents. T2-126:17-127:2; T3-

 197:20-25. Dana-Farber became aware of the ʼ048 and ʼ179 Patents

 in September 2014 after the initiation of patent infringement

 litigation between BMS and Merck. Hodges Depo. 54:13-55:04,

 58:5-17. Dana-Farber learned about the other Honjo patents

 shortly after they issued between 2014 and 2016. Hodges Depo.

 55:18-23, 60:2-14, 62:12-17.

       In March 2015, in connection with his consulting work, Dr.

 Freeman told Novartis, a Swiss pharmaceutical company, about his

 collaboration with Dr. Honjo and Dr. Wood on the PD-1/PD-L1

 pathway. T3-201:7-202:19; Hodges Depo. 99:6-13, 101:1-10.

 Novartis was interested in Dr. Freeman’s collaboration and his

 potential inventorship claim because it was developing anti-PD-1

 antibodies and anticipated being sued by BMS for patent

 infringement. Hodges Depo. 120:2-13, 122:20-123:15. Novartis

 thought that if it entered into an agreement to license whatever

 rights Dana-Farber might have to the Honjo patents and then

 brought suit with Dana-Farber to correct inventorship, it could

 participate in any settlement BMS might strike with the other

 companies developing antibodies targeting the PD-1/PD-L1

 pathway. Id. Realizing that Dr. Freeman might have a claim to be

 added as an inventor on the Honjo patents, Novartis began to

                                      49
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 52 of 113 PageID #: 2413



 gather more information from him about the collaboration. Hodges

 Depo. 90:6-21; JTX-0829.0001.

       On June 6, 2015, Novartis and Dr. Freeman reached out to

 Dana-Farber to discuss his inventorship claim. Hodges Depo.

 97:18-98:3, 99:14-21, 100:6-11. Until these discussions began,

 Dana-Farber did not know the extent of Dr. Freeman’s

 collaboration with Dr. Honjo. Hodges Depo. 113:12-114:2. Dana-

 Farber, Novartis, and Dr. Freeman discussed bringing an

 inventorship claim. Hodges Depo. 145:11-146:6. Ultimately, Dana-

 Farber decided to proceed without an agreement with Novartis

 because of its policy of not granting exclusive licenses, which

 Novartis was seeking if Dr. Freeman were added to the patents.

 Hodges Depo. 119:11-22, 145:11-146:6. Dana-Farber filed this

 lawsuit on its own on September 25, 2015.

 XII. Dr. Honjo Wins the Nobel Prize

       In 2018, Dr. Honjo was awarded the Nobel Prize in

 Physiology or Medicine for his work on treating cancer via

 suppression of negative immune regulation. T4-13:1-11. During

 his Nobel lecture in Sweden, he presented a slideshow listing

 “[m]ajor outside collaborators” with whom he had worked. JTX-

 0828.0002. Under “Cancer immunotherapy by PD-1 blockade,”

 Dr. Honjo listed four names. Id. Three were colleagues at Kyoto

 University, including Dr. Minato. Id. The fourth was

 Dr. Freeman. Id.

                                      50
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 53 of 113 PageID #: 2414



                              EXPERT OPINIONS

       Both sides offered an expert to give an opinion on whether

 the contributions Dr. Freeman and Dr. Wood allegedly made to

 conception of the Honjo patents were significant.

 I.    Dana-Farber’s Expert: Dr. Kenneth Murphy

       Dr. Kenneth Murphy, Dana-Farber’s expert, is a professor of

 pathology and immunology at Washington University in St. Louis.

 T5-29:14-22. He received a medical degree and PhD in

 neuroscience from Johns Hopkins University and completed an

 anatomic pathology residency at Washington University in St.

 Louis. T5-30:1-10. For the past ten years, his research has

 focused on the biology, function, and development of dendritic

 cells, including the use of dendritic cells in antitumor immune

 responses. T5-30:14-31:6. He is the first author of a leading

 immunology textbook. T5-31:15-32:3.

       In determining whether Dr. Freeman’s and Dr. Wood’s

 contributions were significant, he applied a “deletion test”

 that asked whether the invention would have been possible if

 Dr. Freeman and/or Dr. Wood had not made a given contribution.

 T5-51:15-22. This test, essentially but-for causation, does not

 accurately reflect the joint inventorship standard, which will

 be discussed below. See Yeda Research & Dev. Co. v. Imclone

 Sys., Inc., 443 F. Supp. 2d 570, 621 (S.D.N.Y. 2006).

 Nevertheless, I credit much of Dr. Murphy’s opinion as to the

                                      51
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 54 of 113 PageID #: 2415



 scientific significance of Dr. Freeman’s and Dr. Wood’s

 contributions.

       Dr. Murphy opined that Dr. Freeman and Dr. Wood are joint

 inventors of all six patents because they made eight significant

 contributions (which the parties refer to as “pillars”) to

 conception of the patents. T5-34:20-35:7, 38:3-5. First,

 Dr. Murphy explained that Dr. Freeman discovered and

 characterized 292 through a BLAST search and in vitro

 experiments. T5-38:5-6, 41:15-18, 48:16-49:5. This contribution

 was significant because PD-L1, as 292 is now known, is an

 essential element of all of the claims that involve the

 administration of an anti-PD-L1 antibody or administration of an

 anti-PD-1 antibody to a tumor that expresses PD-L1. T5-39:16-

 40:16. Dr. Freeman’s discovery of 292 through ovarian tumor ESTs

 also piqued his interest in 292 and its relationship to cancer

 because other B7 ligands are only found on immune cells. T5-

 42:25-43:22.

       Second, Dr. Freeman and Dr. Wood jointly discovered that

 PD-L1 is a ligand for PD-1. T5-38:7-8. This discovery was

 significant because the Honjo patents rely on blocking the

 interaction between PD-1 and its ligand. T5-54:4-15. Developing

 a successful method of blocking the PD-1/PD-L1 interaction

 requires knowledge of the structure of PD-L1. T5-61:18-24.



                                      52
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 55 of 113 PageID #: 2416



       Third, Dr. Murphy opined that Dr. Freeman and Dr. Wood

 discovered that the binding of PD-1 by PD-L1 inhibits T cell

 activation through in vitro experiments they shared with Dr.

 Honjo at the October 1999 meeting. T5-38:9-10, 79:2-10. Knowing

 that the PD-1/PD-L1 pathway is inhibitory was essential to

 understanding that antibodies that block the pathway could

 stimulate an immune response to treat cancer. T5-78:10-79:1.

       Fourth, in his view, Dr. Freeman contributed the idea of

 treating cancer by blocking the PD-1/PD-L1 pathway through his

 edits to one of the articles he co-authored with Dr. Wood and

 Dr. Honjo. T5-38:11-13, 80:24-81:16. Before his suggestion,

 Dr. Honjo’s work on PD-1 was focused on autoimmunity. T5-82:13-

 83:3. This idea was highly significant because the patents claim

 variants of the method Dr. Freeman proposed. T5-81:17-24.

       Fifth, Dr. Murphy explained that Dr. Freeman provided PD-L1

 reagents that Dr. Iwai used in her in vivo mouse tumor model

 experiments. T5-38:14-17. Without these reagents, Dr. Iwai would

 not have been able to conduct these critical experiments. T5-

 83:4-84:2.

       Sixth, through his IHC work with Dr. Dorfman, Dr. Freeman

 discovered that human PD-L1 is expressed by a variety of

 different primary human solid tumors. T5-38:18-20, 92:17-93:18.

 Dr. Iwai’s experiments demonstrated that mice tumors expressing

 PD-L1 inhibited an antitumor immune response, but these results

                                      53
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 56 of 113 PageID #: 2417



 only suggest a method of treating cancer in humans if human

 tumors also express PD-L1. T5-89:19-90:7. The expression of PD-

 L1 is also an essential element of claims that recite a method

 treating tumors that express or overexpress PD-L1. T5-90:13-22.

 And certain dependent claims refer specifically to the types of

 tumors that Dr. Freeman discovered express PD-L1 in his IHC

 experiments. T5-98:12-99:9.

       Seventh, Dr. Freeman and Dr. Wood discovered and

 characterized PD-L2 as a second ligand for PD-1. T5-38:21-22.

 Many of the claims in the Honjo patents refer to tumors that

 express PD-L2, and Dr. Honjo and the other named inventors did

 no experimental work themselves on PD-L2. T5-100:21-101:16.

       Eighth and finally, Dr. Murphy opined that Dr. Freeman and

 Dr. Wood developed human antibodies that blocked the interaction

 between PD-1 and PD-L1. T5-38:23-25. Since some antibodies fail

 to block the receptor-ligand interaction they are meant to

 target, it was significant to Dr. Honjo’s conception of the

 inventions to know that antibodies can in fact block the PD-

 1/PD-L1 pathway. T5-101:17-103:6.

 II.   Defendants’ Expert: Dr. Mark Greene

       Dr. Mark Greene, Defendants’ expert, is a professor of

 medical science at the University of Pennsylvania. T6-157:22-25.

 His research focuses on tumor immunology and receptor biology.

 T6-158:12-15. He received a medical degree and PhD in tumor

                                      54
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 57 of 113 PageID #: 2418



 immunology from the University of Manitoba and practices as an

 internist specializing in oncology. T6-158:20-160:5.

       Like Samson, Dr. Greene tries to pull down all the pillars

 supporting the claim of joint inventorship. He emphasized the

 importance of conducting in vivo experiments to understand the

 impact of a receptor-ligand interaction because in vitro

 experiments do not reflect the full complexity of all of the

 interactions in a living organism. T6-164:11-165:9, 166:18-

 167:3. Given the large number of receptor-ligand interactions

 that regulate the immune system, he stressed that a scientist

 must study the structure and function of a specific interaction

 to know if it is a useful target for medical treatment. T6-

 175:16-25. Accordingly, he opined that none of Dr. Freeman’s and

 Dr. Wood’s eight purported contributions to conception of the

 inventions in the Honjo patents was significant, either alone or

 in combination, because Dr. Freeman and Dr. Wood lacked a

 fundamental understanding of the function of the PD-1/PD-L1

 pathway in the immune system. T6-185:21-186:4; T7-43:2-12.

       As to the three first alleged contributions, Dr. Greene

 explained that when Dr. Freeman discovered 292, he did not know

 its function. T6-194:21-195:1. Because many cells make short DNA

 fragments that are not ultimately expressed as proteins, the

 fact that the 292 ESTs came from ovarian tumors could not tell

 Dr. Freeman that 292 has a functional effect in cancer. T6-

                                      55
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 58 of 113 PageID #: 2419



 195:2-24. Dr. Freeman’s subsequent discovery that 292 did not

 bind to CD28 or CTLA-4 contributed little to his understanding

 of 292’s function because of the myriad of other receptors to

 which 292 could bind. T6-197:15-198:4. Dr. Wood’s initial

 experiments showing binding of 292 to PD-1 demonstrated a weak

 interaction and did not reveal anything about the pathway’s

 function. T6-200:5-201:14. Dr. Greene explained that Dr. Freeman

 and Dr. Wood’s inclusion of an example in their November 1999

 provisional patent application showing stimulation from PD-L1

 underscores that they did not truly understand PD-L1’s

 inhibitory effect. T6-202:4-203:18. Dr. Wood also expressed

 confusion about Dr. Chen’s published results showing

 stimulation. T7-6:5-8:13. Instead, Dr. Honjo was the one who

 definitively showed that the interaction between PD-1 and PD-L1

 is inhibitory through his controlled experiment in December

 1999. T7-8:14-9:23, 13:2-23.

       For the fourth pillar, Dr. Greene explained that Dr.

 Freeman’s suggestion of treating cancer by blocking the PD-1/PD-

 L1 pathway at the October 1999 meeting was pure speculation

 without evidence to support that it would work. T7-19:7-19.

 Dr. Freeman’s addition of two sentences to one of the papers the

 three scientists co-authored about the possibility that tumors

 use PD-L1 to inhibit an antitumor immune response was also

 purely speculative. T7-22:1-11. In addition, Dr. Honjo and

                                      56
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 59 of 113 PageID #: 2420



 Dr. Iwai started to work on in vivo tumor model experiments

 before receiving a draft of the article with Dr. Freeman’s

 addition. T7-22:12-23:17. Dr. Freeman’s provision of reagents to

 Dr. Honjo (the fifth alleged contribution) was not significant

 because he merely provided material to use in an experiment

 without explaining its function. T7-27:14-21.

       Dr. Greene downplayed the sixth purported contribution,

 Dr. Freeman’s IHC results showing expression of PD-L1 on human

 tumors, because an IHC experiment does not indicate anything

 about the functional role of the molecule. T7-32:1-33:12. In

 fact, the results would have discouraged a scientist from

 targeting the PD-1/PD-L1 pathway to treat cancer because they

 showed expression of PD-L1 on normal cells as well. T7-33:13-19.

 Dr. Freeman and Dr. Wood’s discovery and characterization of PD-

 L2 (the seventh alleged contribution) was not significant

 because another scientist had already discovered PD-L2’s

 sequence and the Honjo patents claim use of only anti-PD-1 and

 anti-PD-L1 antibodies. T7-34:24-35:9, 40:6-8.

       As to the eighth contribution, Dr. Freeman and Dr. Wood did

 not make a significant contribution through their development of

 blocking antibodies, as use of antibodies to block receptor-

 ligand interactions was state of the art at the time and

 Dr. Honjo had already developed his own anti-PD-1 antibodies.

 T7-40:14-41:23.

                                      57
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 60 of 113 PageID #: 2421



                            CONCLUSIONS OF LAW

 I.    Joint Inventorship

       A.   Legal Standard

       “[W]henever . . . through error an inventor is not named in

 an issued patent, the [PTO] may, on application of all parties

 and assignees, with proof of the facts and such other

 requirements as may be imposed, issue a certificate correcting

 such error.” 35 U.S.C. § 256(a). A putative joint inventor “who

 was not listed as an inventor on the patent may bring a cause of

 action to correct inventorship in a district court.” Vapor Point

 LLC v. Moorhead, 832 F.3d 1343, 1348 (Fed. Cir. 2016) (per

 curiam) (quoting Eli Lilly & Co. v. Aradigm Corp., 376 F.3d

 1352, 1356 n.1 (Fed. Cir. 2004)). A court “may order correction

 of the patent on notice and hearing of all parties concerned.”

 35 U.S.C. § 256(b).

       35 U.S.C. § 116(a) establishes the standard for joint

 inventorship:

       When an invention is made by two or more persons
       jointly, they shall apply for patent jointly and each
       make the required oath, except as otherwise provided
       in this title. Inventors may apply for a patent
       jointly even though (1) they did not physically work
       together or at the same time, (2) each did not make
       the same type or amount of contribution, or (3) each
       did not make a contribution to the subject matter of
       every claim of the patent.

 This standard “is one of the muddiest concepts in the muddy

 metaphysics of patent law.” In re VerHoef, 888 F.3d 1362, 1365

                                      58
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 61 of 113 PageID #: 2422



 (Fed. Cir. 2018) (quoting Mueller Brass Co. v. Reading Indus.,

 Inc., 352 F. Supp. 1357, 1372 (E.D. Pa. 1972)).

       An individual qualifies as “a joint inventor only if he

 contributes to the conception of the claimed invention.” Eli

 Lilly, 376 F.3d at 1359. Conception “requires a ‘definite and

 permanent idea of an operative invention, including every

 feature of the subject matter sought to be patented.’” In re

 VerHoef, 888 F.3d at 1366 (quoting Sewall v. Walters, 21 F.3d

 411, 415 (Fed. Cir. 1994)). “An idea is definite and permanent

 when the inventor has a specific, settled idea, a particular

 solution to the problem at hand, not just a general goal or

 research plan.” Id. (quoting Burroughs Wellcome Co. v. Barr

 Labs., Inc., 40 F.3d 1223, 1228 (Fed. Cir. 1994)).

       Conception is complete when “only ordinary skill would be

 necessary to reduce the invention to practice, without extensive

 research or experimentation.” Bd. of Educ. ex rel. Bd. of Trs.

 of Fla. State Univ. v. Am. Bioscience, Inc., 333 F.3d 1330, 1338

 (Fed. Cir. 2003) (quoting Ethicon, Inc. v. U.S. Surgical Corp.,

 135 F.3d 1456, 1460 (Fed. Cir. 1998)). As such, a “bare idea” or

 “general hope” of an invention is not enough for conception.

 Burroughs Wellcome, 40 F.3d at 1229-30. But an inventor “need

 not know that his invention will work for conception to be

 complete,” as long as he has a “complete mental picture of the

 invention.” Id. at 1228. “A conception is not complete if the

                                      59
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 62 of 113 PageID #: 2423



 subsequent course of experimentation, especially experimental

 failures, reveals uncertainty that so undermines the specificity

 of the inventor’s idea that it is not yet a definite and

 permanent reflection of the complete invention as it will be

 used in practice.” Id. at 1229.

       There is “no explicit lower limit on the quantum or quality

 of inventive contribution required for a person to qualify as a

 joint inventor.” Eli Lilly, 376 F.3d at 1358 (quoting Fina Oil &

 Chem Co. v. Ewen, 123 F.3d 1466, 1473 (Fed. Cir. 1997)). In

 particular, a putative joint inventor “need not demonstrate that

 he made a contribution equal in importance to the contribution

 made by the listed inventors.” Id. Instead, courts ask whether

 the contribution is “not insignificant in quality, when . . .

 measured against the dimension of the full invention.” In re

 VerHoef, 888 F.3d at 1366 (quoting Pannu v. Iolab Corp., 155

 F.3d 1344, 1351 (Fed. Cir. 1998)). An individual who proposes

 the idea for what becomes “an essential feature of the claimed

 invention” has made a sufficient contribution and qualifies as a

 joint inventor. Id. On the other hand, simply explaining well-

 known concepts or the state of the art does not make one a joint

 inventor of another’s invention, see id., nor does suggesting

 “an idea of a result to be accomplished, rather than means of

 accomplishing it,” Nartron Corp. v. Schukra U.S.A., Inc., 558

 F.3d 1352, 1359 (Fed. Cir. 2009) (quoting Garrett Corp. v.

                                      60
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 63 of 113 PageID #: 2424



 United States, 422 F.3d 874, 881 (Cl. Ct. 1970)). A joint

 inventor’s contribution can be purely experimental. See Fina

 Oil, 123 F.3d at 1473.

       Collaboration is a key requirement for joint inventorship.

 See Falana v. Kent State Univ., 669 F.3d 1349, 1357 (Fed. Cir.

 2012) (“A joint invention is the product of a collaboration

 between two or more persons working together to solve the

 problem addressed.” (quoting Burroughs Wellcome, 40 F.3d at

 1227)). Joint inventorship arises only “when collaboration or

 concerted effort occurs -- that is, when the inventors have some

 open line of communication during or in temporal proximity to

 their inventive efforts.” Eli Lilly, 376 F.3d at 1359. Put

 differently, a putative “joint inventor seeking to be listed on

 a patent must demonstrate that his labors were conjoined with

 the efforts of the named inventors.” Id.; see also Vanderbilt

 Univ. v. ICOS Corp., 601 F.3d 1297, 1303 (Fed. Cir. 2010) (“The

 interplay between conception and collaboration requires that

 each co-inventor engage with the other co-inventors to

 contribute to a joint conception.”). “Individuals cannot be

 joint inventors if they are completely ignorant of what each

 other has done until . . . after their individual independent

 efforts” or are “totally independent of each other.” Kimberly-

 Clark Corp. v. Proctor & Gamble Distrib. Co., 973 F.2d 911, 917

 (Fed. Cir. 1992). On the other hand, joint inventors need “not

                                      61
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 64 of 113 PageID #: 2425



 physically work on the invention together or at the same time.”

 Falana, 669 F.3d at 1357.

       Inventorship is determined on a claim-by-claim basis, and a

 putative co-inventor need only show that he contributed to the

 conception of one claim. See Vapor Point, 832 F.3d at 1348-49. A

 joint inventorship analysis proceeds in two steps. First, a

 court must construe the claims “to determine the subject matter

 encompassed thereby.” Gemstar-TV Guide Int’l, Inc. v. Int’l

 Trade Comm’n, 383 F.3d 1352, 1381-82 (Fed. Cir. 2004). Second, a

 court must compare “the alleged contributions of each asserted

 co-inventor with the subject matter of the correctly construed

 claim to determine whether the correct inventors were named.”

 Id. at 1382. “The determination of whether a person is a joint

 inventor is fact specific, and no bright-line standard will

 suffice in every case.” Fina Oil, 123 F.3d at 1473.

       “Because the issuance of a patent creates a presumption

 that the named inventors are the true and only inventors, the

 burden of showing . . . nonjoinder of inventors is a heavy one

 and must be proved by clear and convincing evidence.” Falana,

 669 F.3d at 1356 (quoting Bd. of Educ., 333 F.3d at 1337).

 Evidence meets the clear and convincing standard if it “place[s]

 in the ultimate factfinder an abiding conviction that the truth

 of its factual contentions are highly probable.” Pfizer, Inc. v.

 Apotex, Inc., 480 F.3d 1348, 1359 n.5 (Fed. Cir. 2007)

                                      62
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 65 of 113 PageID #: 2426



 (alteration in original) (quoting Colorado v. New Mexico, 467

 U.S. 310, 316 (1984)).

       B.   Claim Construction

       The first step in a joint inventorship analysis is to

 construe the scope of the claims at issue. See Gemstar-TV Guide,

 383 F.3d at 1381-82. “Only by doing so is it possible to compare

 the contributions of the claimed co-inventor with the subject

 matter of the properly construed claim to determine whether the

 correct inventors were named.” Finkelstein v. Mardkha, 495 F.

 Supp. 2d 329, 338 (S.D.N.Y. 2007). However, a court need not

 hold a claim construction hearing if the parties do not request

 one. See Eli Lilly, 376 F.3d at 1360. In the absence of such a

 request, “the claims are given their ordinary and customary

 meaning as they would have been understood by a person of

 ordinary skill in the art at the time of the invention.”

 Scott v. Zimmer, Inc., 889 F. Supp. 2d 657, 663 n.2 (D. Del.

 2012); see also Stryker Corp. v. Zimmer, Inc., 837 F.3d 1268,

 1272 (Fed. Cir. 2016) (“In construing a claim term, we look at

 the term’s plain and ordinary meaning as understood by a person

 of ordinary skill in the art.”). Neither party requested a claim

 construction hearing, and both parties concede that the claims

 should be given their plain and ordinary meaning.




                                      63
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 66 of 113 PageID #: 2427



       C.   Corroboration

       As a threshold issue, Defendants assert that Dana-Farber

 has failed to present sufficient corroboration of its joint

 inventorship claim. To meet the clear and convincing evidence

 standard, putative joint inventors must provide some

 corroborating evidence instead of relying solely on their own

 testimony. Symantec Corp. v. Comput. Assocs. Int’l, Inc., 522

 F.3d 1279, 1295 (Fed. Cir. 2008). This requirement for

 corroboration “addresses the concern that a party claiming

 inventorship might be tempted to describe his actions in an

 unjustifiably self-serving manner in order to obtain a patent.”

 Chen v. Bouchard, 347 F.3d 1299, 1309 (Fed. Cir. 2003). As such,

 the corroboration requirement only applies to a putative joint

 inventor’s testimony; documentary evidence does not need

 corroboration before a court may consider it. Price v. Symsek,

 988 F.2d 1187, 1195 (Fed. Cir. 1993).

       Courts use a “rule of reason” analysis to determine if a

 putative joint inventor has sufficiently corroborated his

 testimony. Symantec Corp., 522 F.3d at 1295. This analysis

 requires considering “all pertinent evidence” to judge “the

 credibility of the inventor’s story.” Id. (quoting Gemstar-TV

 Guide, 383 F.3d at 1382). “There is no particular formula that

 an inventor must follow in providing corroboration of his

 testimony.” Chen, 347 F.3d at 1309. “[R]ecords made

                                      64
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 67 of 113 PageID #: 2428



 contemporaneously with the inventive process” are the most

 reliable corroborating evidence, but courts also consider

 “[c]ircumstantial evidence of an independent nature” and “oral

 testimony from someone other than the alleged inventor.” Linear

 Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1327 (Fed.

 Cir. 2004). Oral testimony of one putative joint inventor is not

 enough on its own to corroborate the oral testimony of another.

 See TransWeb, LLC v. 3M Innovative Props. Co., 812 F.3d 1295,

 1302 (Fed. Cir. 2016) (“We have generally been most skeptical of

 oral testimony that is supported only by testimonial evidence of

 other interested persons.” (emphasis added)). But such testimony

 can help to corroborate along with other evidence. 9 Adenta

 GmbH v. OrthoArm, Inc., 501 F.3d 1364, 1372-73 (Fed. Cir. 2007)

 (upholding a district court’s conclusion that there was

 sufficient corroboration where the plaintiff provided oral

 testimony from both interested and disinterested witnesses and

 documentary evidence).




 9    Citing the Federal Circuit’s decision in Medichem, S.A. v.
 Rolabo, S.L., Defendants claim that the “testimony of one co-
 inventor cannot be used to help corroborate the testimony of
 another” at all. 437 F.3d 1157, 1171 (Fed. Cir. 2006). The
 Federal Circuit has not repeated this statement from Medichem in
 a published opinion, and this proposition of law appears to be
 an overbroad reading of the case the Federal Circuit cited. See
 Lacks Indus., Inc. v. McKechnie Vehicle Components USA, Inc.,
 322 F.3d 1335, 1350 (Fed. Cir. 2003) (refusing to accept the oral
 testimony of interested witnesses as sufficient corroboration on
 its own in the absence of corroborating documents).
                                      65
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 68 of 113 PageID #: 2429



       Dana-Farber has presented sufficient independent

 corroborating evidence to satisfy the rule of reason analysis.

 The record includes agendas from all but one of the three

 scientists’ collaboration meetings, slides from the meetings,

 numerous emails and letters exchanged by the three scientists in

 1999 and 2000, and published journal articles. These documents

 explain Dr. Freeman’s and Dr. Wood’s hypotheses, experimental

 results, and conclusions and are alone sufficient to constitute

 corroborating evidence. See Allergan, Inc. v. Apotex Inc., 754

 F.3d 952, 968 (Fed. Cir. 2014) (noting that corroborating

 evidence may be “found through multiple written documents”).

       In addition to the plethora of documents, Dana-Farber

 provided corroboration from a number of witnesses. Dr. Brown

 corroborated Dr. Freeman’s testimony about his antibody and IHC

 work. Dr. Carreno, a former GI scientist, confirmed that the

 trio met in May 2000 in Seattle. Dr. Collins at GI testified

 that Dr. Freeman reached out about finding 292’s receptor and

 that Dr. Wood discovered that 292 is a ligand for PD-1.

       Especially significantly, Dr. Honjo, who was present for

 the trial, confirmed most of the events to which Dr. Freeman and

 Dr. Wood testified. The “cohesive web of allegedly corroborative

 evidence” leaves no doubt that Dr. Freeman and Dr. Wood

 testified truthfully about the experiments they conducted, the

 communications they exchanged, and the substance of the meetings

                                      66
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 69 of 113 PageID #: 2430



 they attended. Hahn v. Wong, 892 F.2d 1028, 1033 (Fed. Cir.

 1989) (quotation omitted); see also NFC Tech., LLC v. Matal, 871

 F.3d 1367, 1372 (Fed. Cir. 2017) (“At bottom, the goal of the

 analysis is to determine whether the inventor’s story is

 credible.” (quotation omitted)).

       Faced with this flood of corroborating evidence, Defendants

 do not contest Dana-Farber’s satisfaction of the rule of reason

 analysis. Instead, they argue the Court cannot consider certain

 insufficiently corroborated facts. They challenge the contents

 of Dr. Freeman’s presentations at the October 1999 and May 2000

 meetings because only Dr. Wood and Dr. Freeman testified about

 what he said and his slides are unidentified and undated. And

 they contend that an unwitnessed laboratory notebook is

 insufficient to corroborate Dr. Freeman’s testimony about the

 results of his September 1999 experiments that showed the

 inhibitory effect of 292.

       This argument misconstrues the corroboration requirement.

 The Federal Circuit has “repeatedly rejected an element-wise

 attack on corroboration of oral testimony.” TransWeb, 812 F.3d

 at 1302. A putative joint inventor need not corroborate every

 detail of his testimony. See, e.g., Ohio Willow Wood Co. v. Alps

 S., LLC, 735 F.3d 1333, 1348 (Fed. Cir. 2013); Cooper v.

 Goldfarb, 154 F.3d 1321, 1330 (Fed. Cir. 1998); Ethicon, 135

 F.3d at 1464. In fact, such a requirement would be “the

                                      67
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 70 of 113 PageID #: 2431



 antithesis of the rule of reason.” Cooper, 154 F.3d at 1331

 (quoting Knorr v. Pearson, 671 F.2d 1368, 1374 (C.C.P.A. 1982)).

 The rule of reason is instead a “flexible . . . demand for

 independent evidence that, as a whole, makes credible the

 testimony of the purported” joint inventor. TransWeb, 812 F.3d

 at 1302 (quoting Fleming v. Escort Inc., 774 F.3d 1371, 1377

 (Fed. Cir. 2014)).

       Defendants cite to the Federal Circuit’s recent decision in

 Apator Miitors ApS v. Kamstrup A/S, 887 F.3d 1293 (Fed. Cir.

 2018), to support their argument that the Court must ignore

 specific facts that are insufficiently corroborated. The case is

 easily distinguishable. In Apator, the Federal Circuit found

 that the appellant had failed to antedate a prior art reference

 because it did not present independent corroborating evidence of

 its inventor’s testimony concerning his conception of the

 invention. Id. at 1296. The copies of two emails to which the

 inventor testified that he had attached documents with drawings

 demonstrating the invention did not actually show that any

 documents were attached. Id. The inventor testified that the

 date listed on another document was not the date he created it,

 but he had no independent evidence of this. Id. And while an

 unwitnessed laboratory notebook has some corroborative value, it

 could not on its own corroborate the inventor’s testimony of

 conception. Id. at 1297.

                                      68
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 71 of 113 PageID #: 2432



       Unlike the appellant in Apator, Dana-Farber has presented

 hundreds of documents, as well as testimony from a number of

 independent witnesses, that corroborate the vast majority of

 Dr. Freeman and Dr. Wood’s narrative. Dana-Farber also offered

 independent corroborating evidence for the testimony Defendants

 challenge. Dr. Shibayama from Ono was present at the first

 collaboration meeting in October 1999. His notes from the

 meeting contain information from Dr. Freeman’s slides,

 specifically that 292 shares around 20% of its amino acids with

 B7-1 and B7-2, Dr. Freeman discovered 292 from a human ovary

 tumor EST, and he had membrane and secreted versions of 292.

 JTX-0095.0003, 5; JTX-0097.0003-4; JTX-0768.0082. While

 Dr. Shibayama’s notes do not attribute this information to

 Dr. Freeman, they provide some corroboration of what Dr. Freeman

 presented at the meeting. Numerous emails demonstrate that

 Dr. Honjo intended to meet with Dr. Freeman and Dr. Wood at the

 AAI meeting in Seattle in May 2000. The metadata showing that

 Dr. Freeman last edited his slides the day before the meeting

 corroborates his testimony that he finished the slides a few

 hours before getting on the airplane to go to Seattle. JTX-

 0815.0011. 10 And the relevant pages of the unwitnessed laboratory


 10   Defendants    raised an objection to the introduction of the
 metadata before    Dr. Freeman’s testimony. However, they agreed
 that they would    not object if Dana-Farber could establish the
 authenticity of    the slides during Dr. Freeman’s direct
                                      69
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 72 of 113 PageID #: 2433



 notes list dates in late August and early September 1999, as

 Dr. Freeman testified. JTX-0229.0323; JTX-0778.0038. While “an

 unwitnessed laboratory notebook, alone, cannot corroborate an

 inventor’s testimony of conception,” it may serve as an “aid in

 corroborating witness testimony alongside other, more

 persuasive, evidence.” Apator Miitors, 887 F.3d at 1297. For the

 foregoing reasons, I find Dr. Freeman’s and Dr. Wood’s testimony

 sufficiently corroborated and therefore credible.

       D.   The Collaboration of Dr. Freeman, Dr. Wood, and Dr.
            Honjo

       To show that Dr. Freeman and Dr. Wood are joint inventors

 of the Honjo patents, Dana-Farber must demonstrate that they

 collaborated with Dr. Honjo to develop the methods claimed in

 the patents. See Falana, 669 F.3d at 1357 (“A joint invention is

 the product of a collaboration between two or more persons

 working together to solve the problem addressed.” (quoting

 Burroughs Wellcome, 40 F.3d at 1227)). There is no question that

 the three collaborated. The trio met for the first time in

 October 1999 to discuss the PD-1/PD-L1 pathway. After this

 meeting, Dr. Freeman and Dr. Wood exchanged reagents with

 Dr. Honjo, and Dr. Wood and Dr. Honjo formally added the PD-

 1/PD-L1 pathway to the SST collaboration. The three continued to




 testimony, and they did not preserve their objection when the
 slides were entered into evidence. T3-124:15.
                                      70
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 73 of 113 PageID #: 2434



 exchange confidential data for over a year. Dr. Honjo and

 Dr. Wood met four more times over the next eighteen months,

 twice with Dr. Freeman present. The three co-authored multiple

 journal articles on the PD-1/PD-L1 pathway. Despite the fact

 that they did not physically work on the invention together,

 Dr. Freeman, Dr. Wood, and Dr. Honjo plainly had an “open line

 of communication . . . in temporal proximity to their inventive

 efforts.” Eli Lilly, 376 F.3d at 1359; see also CODA Dev.

 S.R.O. v. Goodyear Tire & Rubber Co., 916 F.3d 1350, 1359-60

 (Fed. Cir. 2019) (holding that allegations that the plaintiff

 and defendant companies had two meetings and signed a

 nondisclosure agreement to cooperate in developing a specific

 technology were sufficient to allege collaboration).

       Defendants point to Dr. Freeman and Dr. Wood’s November

 1999 patent application, their work without Dr. Honjo, and

 Dr. Wood and Dr. Honjo’s March 2000 meeting in Japan without

 Dr. Freeman to argue that the three scientists were not fully

 collaborating. There is no requirement, however, that joint

 inventors take every step in the collaboration together. See

 Falana, 669 F.3d at 1357. That two of the three interacted

 without the third at times does not cast doubt on their

 tripartite collaboration. In their post-trial brief, Defendants

 pivot, arguing for the first time (and only after they settled

 with Pfizer) that Dr. Wood and Dr. Honjo collaborated without

                                      71
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 74 of 113 PageID #: 2435



 Dr. Freeman. Dkt. No. 380 at 12. Yet Dr. Honjo’s recognition of

 Dr. Freeman as a collaborator in his Nobel Prize speech,

 together with the extensive evidence at trial, leaves no doubt

 that Dr. Freeman was a part of the collaboration.

       Defendants also contend that the collaboration was limited

 to identifying the ligand for PD-1 and its function. Dr. Honjo

 testified to this effect at trial. Compare T4-185:19-23 (“[T]he

 whole focus of the collaboration was to find the ligand”), with

 T4-186:16-21 (explaining that he agreed to collaborate further

 with Dr. Freeman and Dr. Wood after discovering PD-L1 because

 “[w]e have to identify the function”). His testimony about the

 purpose of the collaboration was underinclusive. By the October

 1999 meeting in Cambridge, Dr. Wood had identified Dr. Freeman’s

 292 molecule as the ligand for PD-1, as well as its inhibitory

 function, and conveyed this to Dr. Honjo. If the whole purpose

 of the collaboration were to identify the ligand and its

 function, there would have been no reason to add the PD-1/PD-L1

 pathway to the SST collaboration (which was specifically aimed

 at pharmaceutical development), continue to exchange

 confidential experimental data, co-author multiple journal

 articles, and meet four more times over the next eighteen

 months. Dr. Honjo himself told Dr. Clark of GI in a June 2000

 email that he was “very pleased with [the] recent productive

 collaboration on PD-1 and PD-L1” and felt that the

                                      72
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 75 of 113 PageID #: 2436



 “collaboration [was] coming close to drug development.” JTX-

 0617.0001.

       The trio were also talking about the role of the PD-1/PD-L1

 pathway in the treatment of diseases, including cancer,

 throughout their collaboration. At the March 2000 meeting in

 Kyoto, Dr. Wood and Dr. Honjo discussed therapeutic applications

 for anti-PD-1 and anti-PD-L1 antibodies, including treating

 cancer. They discussed this again with Dr. Freeman at the May

 2000 meeting in Seattle. Dr. Freeman included the possibility

 that tumors use PD-L1 to inhibit an antitumor immune response in

 two journal articles he wrote with Dr. Wood and Dr. Honjo

 throughout 2000 and an abstract he sent to Dr. Honjo in August

 2000. At the September 2000 meeting in Cambridge, Dr. Honjo

 discussed preliminary results from Dr. Iwai’s mouse tumor model

 study. I find that one purpose of the collaboration among the

 three scientists was to harness the PD-1/PD-L1 pathway to treat

 cancer.

       Defendants’ reliance on Rubin v. General Hospital Corp.,

 No. 09-10040-DJC, 2011 WL 1625024 (D. Mass. Apr. 28, 2011), to

 cast doubt on the collaboration is misplaced. In Rubin, the

 putative joint inventors and named inventors never had any

 direct communication. Id. at *2, *6. To show collaboration, the

 putative joint inventors relied on their awareness of the named

 inventors’ research and their claim that one of the named

                                      73
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 76 of 113 PageID #: 2437



 inventors read their journal abstract. Id. at *6. In finding

 this evidence insufficient for collaboration, the court noted

 that the putative joint inventors filed their own provisional

 patent application after the alleged collaboration without

 including the named inventors. Id. at *7. From this, the court

 gleaned that the putative joint inventors did not consider

 themselves to be collaborating with the named inventors. Id. In

 this case, Dr. Freeman, Dr. Wood, and Dr. Honjo had multiple

 collaboration meetings, exchanged confidential data and

 reagents, and co-authored multiple journal articles. While the

 exclusion of Dr. Honjo from Dr. Freeman and Dr. Wood’s

 provisional patent application is troubling, it came only two

 weeks after their first tripartite collaboration meeting, and

 the collaboration continued robustly well after this time.

       When Dr. Honjo initially asked Dr. Wood to help find the

 ligand for PD-1 in September 1998, he did not know this

 partnership would expand into a tripartite collaboration with

 Dr. Freeman to develop therapeutic applications for the PD-1/PD-

 L1. Regardless, as Dr. Honjo admitted in his contemporaneous

 email to Dr. Clark quoted above, this is what happened. Dana-

 Farber has shown by clear and convincing evidence that

 Dr. Freeman, Dr. Wood, and Dr. Honjo collaborated to discover

 and characterize the PD-1/PD-L1 pathway and to develop

 therapeutic applications based on blocking this inhibitory

                                      74
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 77 of 113 PageID #: 2438



 interaction with antibodies and enhancing the immune response

 for treatment of cancer and other diseases.

       E.   Conception of the Honjo Patents

       Because “one does not qualify as a joint inventor by merely

 assisting the actual inventor after conception of the claimed

 invention,” Ethicon, 135 F.3d at 1460, contributions Dr. Freeman

 and Dr. Wood made before the date of conception are

 determinative of the joint inventorship analysis, see, e.g.,

 Gen. Elec. Co. v. Wilkins, 750 F.3d 1324, 1332 (Fed. Cir. 2014)

 (finding no joint inventorship where the named inventors “had

 already conceived of their [invention] before corresponding

 with” the putative co-inventor). Defendants propose a conception

 date of October 27, 2000, after Dr. Iwai presented the results

 of her in vivo mouse tumor model experiments. Dana-Farber does

 not contest this date. Before this date, Dr. Honjo, Dr. Minato,

 Dr. Iwai, Dr. Freeman, and Dr. Wood all had the idea and hope

 that the PD-1/PD-L1 pathway might have some role in tumor

 immunology. Dr. Iwai’s in vivo experiments demonstrated that

 tumors expressing PD-L1 grew more quickly in normal mice than in

 PD-1 knockout mice. With these results, Dr. Honjo had a

 “definite and permanent idea” that the PD-1/PD-L1 pathway played

 a role in inhibiting the immune response to tumors and permitted

 tumors to grow. In re VerHoef, 888 F.3d at 1366 (quoting Sewall,

 21 F.3d at 415). This understanding also gave him the “definite

                                      75
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 78 of 113 PageID #: 2439



 and permanent idea” that blocking the PD-1/PD-L1 pathway using

 antibodies could treat cancer. 11

       Based on this conception date, Defendants emphasize that

 Dr. Freeman and Dr. Wood cannot be joint inventors of the Honjo

 patents because they did not contribute to Dr. Iwai’s in vivo

 mouse experiments that triggered conception. In Vanderbilt

 University v. ICOS Corp., however, the Federal Circuit expressly

 rejected the argument that all contributors had to “have their

 own contemporaneous picture of the final claimed invention in

 order to qualify as joint inventors.” 601 F.3d at 1303. Instead,

 the law requires only that “a group of co-inventors . . .

 collaborate and work together to collectively have a definite

 and permanent idea of the complete invention.” Id. at 1308. This

 holding fits with the joint inventorship statute’s recognition

 that two or more people may be joint inventors even if they did

 not work “at the same time.” 35 U.S.C. § 116(a). In addition,

 the statute codified the holding of Monsanto Co. v. Kamp, 269 F.

 Supp. 818 (D.D.C. 1967), including the principle that “[i]t is


 11   I am not convinced Dr. Honjo conceived of all of the claims
 of all six patents by this date. Some dependent claims list
 types of tumors for which there is no evidence Dr. Honjo had any
 data or had ever specifically considered before this date. The
 parties have not presented sufficient evidence of the events
 after October 2000 to determine when Dr. Honjo conceived of all
 the claims. Because Dr. Freeman and Dr. Wood are joint inventors
 of all six patents based on their contributions before October
 27, 2000, I need not decide the dates of conception of these
 dependent claims.
                                      76
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 79 of 113 PageID #: 2440



 not necessary that the entire inventive concept should occur to

 each of the joint inventors.” Kimberly-Clark, 973 F.2d at 916

 (quoting Monsanto, 269 F. Supp. at 824).

       Before Vanderbilt University, the Federal Circuit was less

 clear on whether joint inventors must achieve contemporaneous

 conception of the entire invention. See, e.g., Ethicon, 135 F.3d

 at 1460 (“One who simply provides the inventor with well-known

 principles or explains the state of the art without ever having

 ‘a firm and definite idea’ of the claimed combination as a whole

 does not qualify as a joint inventor.”); Burroughs Wellcome, 40

 F.3d at 1229 (“[E]ach inventor must contribute to the joint

 arrival at a definite and permanent idea of the invention as it

 will be used in practice.”). The Federal Circuit’s direct

 holding on point in Vanderbilt University is controlling. While

 an invention is not complete until one of the joint inventors

 reaches conception, Burroughs Wellcome, 40 F.3d at 1227-28, a

 co-inventor need only make a not insignificant contribution to

 conception, see Fina Oil, 123 F.3d at 1474 (rejecting the notion

 that, “because the first person did not conceive or reduce to

 practice the entire claimed invention, he or she did not at

 least contribute in some significant way to the ultimate

 conception”).

       Accordingly, while the fact that Dr. Freeman and Dr. Wood

 were not present during Dr. Iwai’s in vivo mouse tumor model

                                      77
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 80 of 113 PageID #: 2441



 experiments is relevant to determining how significant their

 contributions were to conception, it is not dispositive. See

 Rhone-Poulenc Agro, S.A. v. Monsanto Co., 445 F. Supp. 2d 531,

 549 (M.D.N.C. 2006) (finding co-inventorship even though the

 putative co-inventors were not informed of the final experiments

 that led to conception). Instead, Dr. Freeman and Dr. Wood are

 joint inventors if they made a significant contribution to

 reaching conception. See Falana, 669 F.3d at 1359 (holding that

 an individual was a joint inventor of a patent claiming a type

 of compound because he contributed the method used to make the

 compounds, even though he left the research team before the team

 created the novel compounds).

       F.   Dr. Freeman’s and Dr. Wood’s Contributions to
            Conception

            1.    Dr. Freeman and Dr. Wood’s Discovery of PD-L1 and
                  Blocking Antibodies and Dr. Wood’s Discovery of
                  the Inhibitory Effect of the PD-1/PD-L1 Pathway

       Dr. Freeman and Dr. Wood’s first contribution was their

 joint discovery and characterization of PD-L1. Dr. Freeman’s

 BLAST search in July 1998 uncovered 292 as a B7 ligand. Although

 the 292 ESTs Dr. Freeman identified came from a public database,

 the fact that 292 was a B7-like molecule was not known. He

 subsequently showed that 292 was immunologically active but,

 unlike B7-1 and B7-2, did not bind to CD28 or CTLA-4. He

 provided the 292 molecule to GI to help identify its receptor.


                                      78
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 81 of 113 PageID #: 2442



 Meanwhile, once Dr. Honjo asked for Dr. Wood’s assistance in

 identifying the ligand for PD-1, Dr. Wood hypothesized that the

 ligand would be a B7-like molecule because of PD-1’s role in

 regulating the immune system and its similarity to CTLA-4. By

 testing a group of B7 ligands Dr. Freeman had sent to GI, he was

 able to identify 292 as PD-L1, a ligand for PD-1, which he

 communicated to Dr. Honjo in October 1999. Dr. Freeman then

 disclosed PD-L1’s amino acid sequence to Dr. Honjo.

       Defendants point out that Dr. Chen at the Mayo Clinic

 discovered that 292 was a B7 ligand before Dr. Freeman. Dr. Chen

 published his discovery in December 1999, however, after

 Dr. Freeman independently identified 292 in July 1998, shared

 his molecule with GI in July 1999, and discussed his knowledge

 about 292 at the first collaboration meeting with Dr. Honjo in

 October 1999. “Generally speaking, scientific articles become

 part of the prior art on the date of their publication.” Univ.

 of Utah v. Max-Planck-Gesellschaft Zur Föerderung Der

 Wissenschaften e.V., 134 F. Supp. 3d 576, 585 (D. Mass. 2015).

 Dr. Chen’s earlier discovery therefore was not a “well-known

 concept[] and/or the current state of the art” at the time of

 Dr. Freeman’s contribution. Pannu, 155 F.3d at 1351.

       That Dr. Iwai might have identified the ligand after

 returning from her leave of absence is also irrelevant.

 Defendants cite no case that permits speculation as to whether

                                      79
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 82 of 113 PageID #: 2443



 the named inventors would have eventually reached the same

 result without a putative joint inventor’s contribution. The

 fact remains that it was Dr. Freeman and Dr. Wood, not Dr. Iwai,

 who discovered PD-L1 and provided it to Dr. Honjo. In addition,

 since Dr. Iwai and other graduate students in Dr. Honjo’s

 laboratory tried and failed to identify the ligand, the

 discovery of 292 required more than “the basic exercise of

 ordinary skill in the art.” 12 Nartron Corp., 558 F.3d at 1357.

       Dr. Wood’s second contribution was his discovery that the

 interaction between PD-1 and PD-L1 inhibits the immune response.

 After discovering PD-L1, Dr. Wood conducted in vitro experiments

 to study its function, which demonstrated that the pathway is

 inhibitory. Dr. Wood shared these results with Dr. Freeman and

 Dr. Honjo at the October 1999 meeting. Dr. Honjo had not

 knowingly conducted any experiments that involved PD-L1 before

 this meeting.

       Dr. Greene criticized Dr. Wood’s experiments because

 Dr. Wood did not use a non-PD-1 control, whereas Dr. Honjo

 subsequently showed inhibition in a more robust experiment

 utilizing cells from a PD-1 knockout mouse. T7-8:14-9:23, 13:2-


 12   The parties and their experts spar over whether Dr. Iwai’s
 experiments before her leave of absence showed binding with PD-
 L1 or another molecule. T5-69:3-78:9; T6-176:11-180:12. In the
 end, it does not matter whether the interactions Dr. Iwai
 observed were false positives for evaluating this contribution
 because, as Defendants concede, she never identified PD-L1.
                                      80
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 83 of 113 PageID #: 2444



 14:8. Dr. Honjo’s more definitive experiment does not diminish

 Dr. Wood’s contribution. Scientific collaborations frequently

 involve one researcher building on the work of another to

 advance the understanding of both. Failing to credit Dr. Wood’s

 in vitro experiments would disincentivize scientists from

 participating in this type of innovative research collaboration.

 See Univ. of Utah, 134 F. Supp. 3d at 588-89.

       Defendants contend that Dr. Wood could not have contributed

 an understanding of PD-L1’s function at the October 1999 meeting

 because he was confused as to whether PD-L1 is an inhibitory or

 stimulatory ligand. To demonstrate his confusion, they point to

 his November 1999 provisional patent application with

 Dr. Freeman and his email exchange in late November and early

 December 1999 with Dr. Honjo. This evidence shows only that

 Dr. Wood believed PD-L1 could have a second, stimulatory

 receptor. Although this hypothesis turned out to be incorrect,

 it was reasonable given that B7-1 and B7-2 have separate

 inhibitory and stimulatory receptors. Even Dr. Honjo propounded

 this theory in journal articles as late as 2003. JTX-0305.0007;

 JTX-0356.0002; JTX-0819.0008. In any event, Dr. Wood’s slides

 demonstrate that he told Dr. Honjo during the October 1999

 meeting that the interaction between PD-1 and PD-L1 is

 inhibitory.



                                      81
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 84 of 113 PageID #: 2445



       Defendants also argue that Dr. Honjo already knew PD-1 is

 an inhibitory receptor before Dr. Wood’s experiments with PD-L1.

 See Maxtech Consumer Prods., Ltd. v. Robert Bosch Tool Corp.,

 255 F. Supp. 3d 833, 848 (N.D. Ill. 2017) (finding no joint

 inventorship where the alleged contribution “added nothing to an

 idea the named inventors already had”); Univ. of Utah, 134 F.

 Supp. 3d at 588 (same where the putative joint inventor shared

 information the named inventor had previously received). As

 Dr. Greene pointed out, the receptor, not the ligand, determines

 the function of a signaling pathway. T6-193:1-4.

       But the proof is in the pudding. Dr. Honjo reached out to

 Dr. Wood to find PD-L1 because he did not fully understand the

 biological mechanism of the PD-1 signaling pathway. While

 Dr. Honjo knew that activation of PD-1 has an inhibitory effect,

 he did not know that PD-L1 triggers this effect when it binds to

 PD-1 or how strong the inhibitory signal is. Furthermore,

 Dr. Murphy explained that not all antibodies that bind to the

 receptor or ligand block the signal. T5-57:19-58:2. Dr. Greene

 did not contest that Dr. Honjo needed to understand the

 receptor-ligand interaction to develop antibodies to block the

 pathway as a method of treating cancer. T7-115:14-24.

 Dr. Honjo’s efforts to identify the ligand for PD-1, including

 assigning multiple graduate students to the project and then

 seeking GI’s assistance, belie the notion that he already knew

                                      82
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 85 of 113 PageID #: 2446



 what he needed about PD-1 before collaborating with Dr. Freeman

 and Dr. Wood.

       Dana-Farber argues that Dr. Freeman also deserves credit

 for confirming that the PD-1/PD-L1 pathway is inhibitory.

 Dr. Freeman did conduct an experiment with 292 in late

 August/early September 1999 that showed inhibition. But the

 record is devoid of evidence that he shared these results with

 Dr. Honjo. See Eli Lilly, 376 F.3d at 1364 (setting aside a jury

 verdict where there was insufficient evidence to show that the

 putative joint inventor communicated his purported contribution

 to the named inventors).

       Third, Dr. Freeman and Dr. Wood discovered that anti-PD-1

 and anti-PD-L1 antibodies can block the pathway’s inhibitory

 signal. Dr. Wood conducted an experiment using one of

 Dr. Honjo’s anti-PD-1 antibodies that showed blockage of the PD-

 1/PD-L1 pathway, and both Dr. Freeman and Dr. Wood developed

 their own anti-PD-L1 blocking antibodies. They communicated

 these results to Dr. Honjo at multiple collaboration meetings

 before the date of conception.

       Defendants contend that any immunologist at the time would

 have known that antibodies are a therapeutic tool to block a

 signaling pathway. Dr. Murphy responded that not all antibodies

 that bind to the receptor or ligand block the signal. While the

 sharing of the antibodies is strong proof of collaboration, the

                                      83
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 86 of 113 PageID #: 2447



 particular antibodies Dr. Freeman and Dr. Wood developed are not

 significant, inventive contributions, as the Honjo patents do

 not claim antibodies. See Caterpillar Inc. v. Sturman Indus.,

 Inc., 387 F.3d 1358, 1378 (Fed. Cir. 2004) (declining to find

 the contribution of two specific types of steel to be inventive

 contributions where the limitation in the patent referred to a

 broader category of materials). But their discovery that anti-

 PD-1 and anti-PD-L1 antibodies can block the pathway is not an

 insignificant contribution to the invention.

       As a coda, the Court rejects Defendants’ claim that

 Dr. Honjo could use Dr. Freeman’s and Dr. Wood’s discovery and

 characterization of PD-L1 and the PD-1/PD-L1 pathway (as well as

 the other contributions described below) without including them

 as joint inventors because Dr. Freeman and Dr. Wood published

 their discoveries in 2000 before Dr. Honjo filed his patent

 application. Throughout the collaboration, Dr. Freeman and

 Dr. Wood exchanged confidential, unpublished experimental

 results with Dr. Honjo. The Federal Circuit has never “barred

 co-inventorship, as a matter of law, just because the

 contribution later appeared in the public domain, where the

 ideas contributed were not contemporaneously available to an

 ordinary skilled artisan and were otherwise significant in

 producing the inventive conception at the time it was



                                      84
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 87 of 113 PageID #: 2448



 completed.” CardiAQ Valve Techs., Inc. v. Neovasc Inc., 708 F.

 App’x 654, 660 (Fed. Cir. 2017).

       This Court’s decision in University of Utah v. Max-Planck-

 Gesellschaft Zur Föerderung Der Wissenschaften e.V. is not to

 the contrary. In University of Utah, a university alleged that

 one of its professors was a joint inventor of patents relating

 to RNA interference based on a confidential manuscript of hers a

 named inventor read a few weeks before publication and a

 conversation she had with him at a scientific conference. 134 F.

 Supp. 3d at 581-82, 585, 588. This Court held that the professor

 was not a joint inventor because she did not collaborate with

 the named inventors. Id. at 585. As to the manuscript, the Court

 noted that, although the named inventor received a confidential

 copy with the professor’s alleged contribution, he would have

 received the same information as prior art when it was published

 three weeks later. Id. at 586-87. Here, there is no doubt

 Dr. Freeman, Dr. Wood, and Dr. Honjo collaborated sufficiently

 to qualify as joint inventors as early as October 1999, almost

 three years before Dr. Honjo filed his first patent application

 and a year before the conception date. Dr. Freeman and Dr. Wood

 shared their confidential experimental results on PD-L1 with

 Dr. Honjo a year before publishing them.




                                      85
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 88 of 113 PageID #: 2449



            2.    Dr. Freeman’s Discovery of the Expression of PD-
                  L1 on Certain Tumors

       Dr. Freeman also contributed his discovery that PD-L1 is

 expressed on certain tumors. The 292 ESTs he identified via his

 BLAST search came from a human ovarian tumor, which he told

 Dr. Honjo at the October 1999 meeting. As both experts

 explained, the possible expression of a B7 ligand on a tumor

 cell was notable because other B7 ligands are only expressed on

 immune cells. T5-42:25-43:22; T7-61:19-62:8. Dr. Freeman used

 the source of the 292 ESTs as a starting point for further

 investigation. With Dr. Dorfman’s help, he conducted IHC

 experiments in early 2000 to examine PD-L1 expression on solid

 human tumor tissues. The IHC work showed that PD-L1 is highly

 expressed on different types of human tumors.

       Together, these observations led Dr. Freeman to add a

 sentence to the draft of the article he co-authored with

 Dr. Wood and Dr. Honjo about the possibility that tumors use PD-

 L1 to inhibit an antitumor immune response. Dr. Honjo saw this

 addition in early April 2000 when he received the new draft.

 Dr. Freeman communicated his IHC results to Dr. Honjo at the May

 2000 meeting in Seattle and then again at the September 2000

 meeting in Cambridge. He also shared data from his laboratory

 showing PD-L1 expression in certain mouse tumor cell lines by




                                      86
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 89 of 113 PageID #: 2450



 September 6, 2000, when he sent Dr. Honjo a draft of their

 article on PD-L2.

       Defendants argue that Dr. Honjo already knew that human

 tumors express PD-L1 from Dr. Iwai’s experiments in the summer

 of 1999. Her experiments attempting to identify PD-L1 did show

 weak binding between her PD-1 fusion protein and Daudi cells

 from a human blood cell cancer line. She recognized, however,

 that her experiments might have shown false positives because of

 the type of fusion protein she used, and she expressed

 uncertainty about her results. JTX-0125.0022, 24. After

 Dr. Iwai’s results, Dr. Honjo continued to emphasize the

 connection between PD-1 and autoimmune disease (not cancer),

 including in his October 1999 presentation. Dr. Freeman’s IHC

 results provided much stronger evidence of PD-L1 expression on a

 range of solid human tumors than Dr. Iwai’s results did. And

 while Dr. Minato also investigated PD-L1 expression on various

 cell lines, he only tested mouse cells before the date of

 conception and did not use solid tumors.

       Dr. Freeman gets credit for this significant contribution

 despite the fact that Dr. Dorfman assisted him with the IHC

 experiments. See Fina Oil, 123 F.3d at 1473 (noting that a

 “person does not lose his or her status as a joint inventor just

 because he or she used the services, ideas, and aid of others in

 the process of perfecting the invention”). While Dr. Dorfman

                                      87
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 90 of 113 PageID #: 2451



 chose the tissues to study, administered the antibodies, and

 prepared the staining, he did so at Dr. Freeman’s direction.

 Dr. Freeman and Dr. Dorfman collaborated to investigate PD-L1

 expression, but there is no evidence Dr. Dorfman was part of the

 collaboration with Dr. Wood and Dr. Honjo. It was Dr. Freeman,

 not Dr. Dorfman, who communicated the results to Dr. Honjo.

       Dr. Greene downplayed this contribution by noting that

 Dr. Freeman’s IHC work did not tie PD-L1 to cancer specifically

 but instead showed PD-L1 expression on both tumor and normal

 tissues. T6-195:2-24; T7-33:13-19. Defendants also contend a

 reasonable scientist would not conclude from Dr. Freeman’s

 discovery of the 292 ESTs on ovarian tumor cells that PD-L1 is

 functionally related to cancer. However, Dr. Freeman made this

 connection, and he was right. He also shared it with Dr. Wood

 and Dr. Honjo. Given that other B7 ligands are not found on

 tumor cells, I credit Dr. Freeman’s testimony that the

 expression of PD-L1 on tumor cells was an important finding.

            3.    Dr. Freeman and Dr. Wood’s Discovery and
                  Characterization of PD-L2

       Dr. Freeman and Dr. Wood also contributed knowledge of the

 existence, structure, and function of PD-L2. Dr. Freeman

 discovered PD-L2 via a BLAST search for molecules similar to PD-

 L1. Dr. Freeman and Dr. Wood together generated the full-length

 sequence for the molecule, showed that it binds to PD-1 and


                                      88
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 91 of 113 PageID #: 2452



 inhibits the immune response, and found that it is expressed on

 certain mouse tumor cells. Dr. Freeman told Dr. Honjo about

 their discovery via email on March 24, 2000, and Dr. Wood and

 Dr. Freeman provided more details about PD-L2 to Dr. Honjo at

 the March, May, and September 2000 meetings. Dr. Honjo never

 attempted to identify a second ligand for PD-1 or conduct any

 experiments involving PD-L2. Everything he knew about PD-L2 came

 from Dr. Freeman and Dr. Wood.

       Defendants point out that Dr. Freeman discovered PD-L2 in a

 publicly available database and that another scientist had

 already disclosed PD-L2’s sequence. T7-35:3-9. Before

 Dr. Freeman and Dr. Wood identified the molecule as a ligand for

 PD-1, however, its receptor and biological function were

 unknown. T5-131:12-133:3.

            4.    Method of Treating Cancer

       Dana-Farber claims Dr. Freeman contributed the idea of

 blocking the PD-1/PD-L1 pathway as a method of treating cancer.

 It is clear Dr. Honjo and his colleagues were focused on the

 relationship between PD-1 and autoimmune disease, not cancer,

 before the collaboration with Dr. Freeman and Dr. Wood began.

 All three scientists were thinking about the relationship

 between the PD-1/PD-L1 pathway and cancer in the winter and

 spring of 2000: Dr. Freeman began his IHC experiments in January

 and included two sentences about the pathway and cancer in their

                                      89
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 92 of 113 PageID #: 2453



 draft article in March; Dr. Wood mentioned using antibodies to

 block the pathway to stimulate an immune response to treat

 cancer at the SST collaboration meeting in March; and Dr. Iwai

 (working with Dr. Honjo) began her in vivo mouse tumor model

 experiments in March. As noted above, this simultaneous focus on

 the PD-1/PD-L1 pathway and cancer and the numerous

 communications the scientists exchanged on this topic are clear

 and convincing evidence that they collectively conceived of

 harnessing the pathway as a method of treating cancer.

       The parties battle over who had the first idea of blocking

 the pathway as a method of treating cancer. All three scientists

 began to consider this idea seriously in early 2000. However,

 Dana-Farber has not produced clear and convincing evidence that

 Dr. Freeman or Dr. Wood came up with this idea first and

 communicated it to Dr. Honjo before Dr. Honjo had the idea

 himself. The first time Dr. Freeman directly communicated his

 idea of a connection between the pathway and cancer to Dr. Honjo

 was in the edits he made to their draft journal article in

 March, but there is no evidence Dr. Honjo saw these edits before

 April. Dr. Wood first communicated his idea to Dr. Honjo at the

 end of March 2000 at their SST collaboration meeting in Kyoto.

 Meanwhile, in Japan, Dr. Iwai was planning her in vivo mouse

 tumor experiments, indicating that she and Dr. Honjo were



                                      90
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 93 of 113 PageID #: 2454



 already focused on the connection between the pathway and

 cancer.

       The fact that the Court cannot attribute this contribution

 to Dr. Freeman or Dr. Wood individually by clear and convincing

 evidence does not doom their joint inventorship claim. The

 trio’s simultaneous focus on blocking the pathway to treat

 cancer in early 2000 shows that they were all working toward a

 shared goal. Even if it is not clear who was the first to

 contribute the idea of blocking the pathway to treat cancer,

 Dr. Freeman and Dr. Wood made the contributions described above

 as part of a collaboration aimed at developing a treatment for

 cancer, and they all understood and communicated with excitement

 the connection between their discoveries relating to the pathway

 and cancer. Ultimately, conception of the inventions in the

 Honjo patents was the result of the collaboration of all three

 scientists.

            5.    Dr. Freeman’s and Dr. Wood’s Provision of
                  Reagents

       Dr. Freeman and Dr. Wood also provided PD-L1 fusion protein

 and anti-PD-L1 antibody reagents that Dr. Honjo and Dr. Iwai

 used in their experiments. Providing reagents that named

 inventors use to develop their invention is not a meaningful

 contribution to conception. See BJ Servs. Co. v. Halliburton

 Energy Servs., Inc., 338 F.3d 1368, 1373-74 (Fed. Cir. 2003).


                                      91
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 94 of 113 PageID #: 2455



 Although provision of the PD-L1 fusion protein hastened

 Dr. Honjo’s conception of the method of treating cancer, joint

 inventorship law requires more than showing that the putative

 joint inventor made it easier for the named inventor to conceive

 of the claim or that the named inventor would not have achieved

 conception but for the contribution. See Yeda, 443 F. Supp. 2d

 at 621; Eli Lilly & Co. v. Crabtree, 485 F. Supp. 2d 982, 1000

 (S.D. Ind. 2006). Dr. Freeman’s and Dr. Wood’s inventive

 contributions were not the provision of reagents but instead

 discovery of those reagents’ existence, structure, and function.

       G.   Significance of Dr. Freeman’s and Dr. Wood’s
            Contributions to the Claims in the Honjo Patents

       The Court must determine whether these contributions

 relating to the PD-1/PD-L1 pathway and PD-L2 were significant to

 conception in light of the dimension of the full inventions in

 the six Honjo patents. See In re VerHoef, 888 F.3d at 1366. The

 patents all claim methods of treating cancer by administering

 anti-PD-1 or anti-PD-L1 antibodies. Defendants argue only

 briefly and without analysis that the significance of

 Dr. Freeman’s and Dr. Wood’s contributions varies among the

 patents. They point out more directly that Dr. Freeman and

 Dr. Wood each made different contributions to conception of the

 patents. While that is true, I find that Dr. Freeman and

 Dr. Wood worked together on important contributions, namely the


                                      92
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 95 of 113 PageID #: 2456



 discovery of PD-L1, characterization of the PD-1/PD-L1 pathway,

 and discovery that antibodies block the inhibitory effect of the

 pathway and stimulate the immune system. 13 This contribution was

 significant to conception of the inventions in all six Honjo

 patents. Nevertheless, I discuss each patent because the joint

 inventorship analysis asks about contributions to the invention

 specifically claimed in a patent.

            1.    Use of Anti-PD-1 or Anti-PD-L1 Antibodies to
                  Treat Cancer

       Dr. Freeman and Dr. Wood are clearly joint inventors of the

 ʼ899 Patent. Claim 1 recites a “method of treating a tumor in a

 human patient in need thereof comprising administering to the

 human an effective amount of an anti-PD-L1 monoclonal antibody

 that inhibits an interaction between PD-1 and PD-L1, wherein the

 anti-PD-L1 monoclonal antibody treats the tumor in the patient.”

 JTX-0006.0040. The ʼ899 Patent contains three other independent

 claims (claims 19, 36, and 52) that also involve decreasing,

 suppressing, and treating tumors by blocking the interaction

 between PD-1 and PD-L1 with an anti-PD-L1 monoclonal antibody.

 JTX-0006.0040-41.

       Both Dr. Freeman and Dr. Wood made not insignificant

 contributions to conception of this method. Dr. Freeman and




 13   Both Dr. Freeman and Dr. Wood made this final contribution,
 but they did their antibody work separately.
                                      93
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 96 of 113 PageID #: 2457



 Dr. Wood jointly discovered the molecular structure for PD-L1.

 This discovery was essential for conception of a method of using

 an anti-PD-L1 antibody to block the PD-1/PD-L1 pathway, which

 the ʼ899 Patent specifically claims. Dr. Wood also provided

 Dr. Honjo with the first experimental data confirming that PD-L1

 inhibits the immune response. Without this knowledge, there

 would be no reason to use an antagonistic antibody to treat

 cancer. These contributions provided fundamental building blocks

 for Dr. Iwai’s tumor model experiments on the effect of the PD-

 1/PD-L1 pathway on tumor growth. And Dr. Honjo learned from both

 Dr. Freeman and Dr. Wood that antibodies could block the

 interaction between PD-1 and PD-L1, which is the method of

 treating cancer claimed in the ʼ899 Patent.

       Dr. Freeman’s discovery that PD-L1 is highly expressed on

 human tumor cells was also a significant contribution because

 the method claimed in the ʼ899 Patent is premised on the tumor’s

 expression of PD-L1. As Dr. Murphy explained, the results of

 Dr. Iwai’s tumor model experiments only triggered conception

 because Dr. Honjo knew from Dr. Freeman’s work that, like the

 transfected tumors in Dr. Iwai’s experiments, human tumors

 express PD-L1. T5-89:19-90:7. The fact that Dr. Iwai planned her

 mouse tumor model experiments in March before Dr. Freeman

 communicated his IHC results concerning human tumors to

 Dr. Honjo in May does not undermine the significance of this

                                      94
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 97 of 113 PageID #: 2458



 contribution to conception. While an anti-PD-1 or anti-PD-L1

 antibody may enhance an immune response against a tumor by

 blocking inhibitory signaling triggered by PD-L1 on a nontumor

 cell, conception of the invention was inextricably linked to the

 expression of PD-L1 on human tumors. Even Dr. Greene admitted

 that Dr. Honjo and Dr. Iwai would not have designed their in

 vivo experiments the way they did if they did not know that

 human tumors express PD-L1. T7-90:25-91:8. Dr. Freeman was the

 first to make that discovery.

       In Defendants’ version of the events at issue, Dr. Freeman

 and Dr. Wood provided Dr. Honjo with knowledge of PD-L1’s

 existence but had no understanding of its functional use.

 Defendants analogize this case to BJ Services Co. v. Halliburton

 Energy Services, Inc., in which the Federal Circuit held that

 the inventor of a polymer listed in a dependent claim was not a

 joint inventor of a patent claiming a method of fracturing a

 subterranean formation because he “had no knowledge of the

 method [or] how the polymer would be used.” 338 F.3d at 1373.

 Dr. Freeman’s and Dr. Wood’s contributions went well beyond the

 mere provision of a molecule. When Dr. Freeman sent GI his 292

 molecule, he did not know it was a ligand for PD-1 or that it

 inhibits the immune response. But, as Dr. Murphy explained, his

 theory that 292 was a B7 ligand was key to Dr. Wood’s ability to

 connect PD-1 and 292 as a receptor-ligand pair. T5-50:23-51:14.

                                      95
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 98 of 113 PageID #: 2459



 So was Dr. Wood’s hypothesis that PD-1’s ligand would be a B7-

 like molecule. Id. In addition, Dr. Wood contributed

 experimental data showing the PD-1/PD-L1 pathway is inhibitory,

 and Dr. Freeman provided knowledge of PD-L1 expression in human

 tumors. These contributions enhanced Dr. Honjo’s understanding

 of PD-1 and its biological function.

       For similar reasons, I reject Dr. Greene’s opinion that

 that these contributions were insignificant to conception.

 Because Dr. Greene explained the insignificance of each

 contribution individually, he overlooked the way in which

 Dr. Freeman’s and Dr. Wood’s multiple hypotheses and experiments

 together were significant. For example, he opined that

 Dr. Wood’s experiments showing binding between 292 and PD-1 were

 insignificant because they did not reveal anything about 292’s

 function. T6-200:5-201:14. But Dr. Wood conducted additional

 experiments that demonstrated that 292, or PD-L1, inhibits the

 immune response. When examined together, Dr. Freeman’s and

 Dr. Wood’s contributions relating to PD-L1’s structure and

 function show an understanding of the PD-1/PD-L1 pathway on

 which Dr. Honjo relied in his ensuing research.

       Dr. Greene also emphasized that Dr. Freeman’s and

 Dr. Wood’s contributions were not significant because they did

 not participate in Dr. Iwai’s in vivo experiments and thus never

 had a full understanding of the effect of the PD-1/PD-L1 pathway

                                      96
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 99 of 113 PageID #: 2460



 on the antitumor immune response. T6-164:11-165:9, 166:18-167:3.

 As noted above, the law does not exclude Dr. Freeman and

 Dr. Wood from joint inventorship simply because they were not

 present for and did not participate in the final step that

 triggered conception. This absence also does not render their

 contributions scientifically insignificant. As Dr. Greene

 admitted, scientists often use in vitro experiments to develop

 hypotheses for future research. T7-77:21-78:14. He conceded that

 Dr. Freeman and Dr. Wood could be joint inventors based on their

 in vitro experiments as long as they understood the PD-1/PD-L1

 pathway. T7-49:17-50:1. Dr. Freeman and Dr. Wood did understand

 the pathway and communicated their discoveries to Dr. Honjo.

 Dr. Freeman and Dr. Wood’s joint discovery of PD-L1 and blocking

 antibodies, Dr. Wood’s discovery that its interaction with PD-1

 is inhibitory, and Dr. Freeman’s discovery of PD-L1 expression

 on human tumors were fundamental and essential building blocks

 for conception of the method of treating cancer claimed in the

 patent. As a result of these contributions, Dr. Freeman and

 Dr. Wood are joint inventors of the ʼ899 Patent.

       The other five Honjo patents claim a method of treating

 cancer via administration of an anti-PD-1 14 or anti-PD-L1




 14   Claim 1 of the ʼ048 Patent recites a “method for treatment
 of cancer, wherein a pharmaceutically effective amount of
 completely human anti-PD-1 antibody is parenterally administered
                                      97
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 100 of 113 PageID #: 2461



 antibody. 15 Dr. Honjo’s conception of using either type of

 antibody to cure cancer required knowledge of PD-L1’s molecular

 structure and inhibitory function. As Dr. Murphy opined, both

 types of antibodies work by blocking the PD-1/PD-L1 pathway. T5-

 55:16-56:5. Although Dr. Honjo had anti-PD-1 antibodies before

 the collaboration began, he conducted no experiments before

 conception to test whether his anti-PD-1 antibodies affected

 tumor growth. Dr. Freeman’s and Dr. Wood’s contributions of PD-

 L1’s structure and function and the knowledge that antibodies




 to a subject with cancer in which PD-L1 or PD-L2 is over-
 expressed, postoperatively.” JTX-0001.0032.
      Claim 1 of the ʼ474 Patent recites a “method for treatment
 of a tumor in a patient, comprising administering to the patient
 a pharmaceutically effective amount of an anti-PD-1 monoclonal
 antibody.” JTX-0003.0033.
      Claim 1 of the ʼ999 Patent recites a “method of treating a
 lung cancer comprising administering a composition comprising a
 human or humanized anti-PD-1 monoclonal antibody to a human with
 the lung cancer, wherein the administration of the composition
 treats the lung cancer in the human.” JTX-0004.0038.
      Claim 1 of the ʼ994 Patent recites a “method of treating a
 metastatic melanoma comprising intravenously administering an
 effective amount of a composition comprising a human or
 humanized anti-PD-1 monoclonal antibody and a solubilizer in a
 solution to a human with the metastatic melanoma, wherein the
 administration of the composition treats the metastatic melanoma
 in the human.” JTX-0005.0038.
 15   Claim 1 of the ʼ179 Patent recites a “method of treating a
 PD-L1-expressing tumor, comprising administering a
 pharmaceutically effective amount of an anti-PD-L1 antibody to a
 patient in need thereof, in combination with a pharmaceutically
 effective amount of one or more chemotherapy drugs, [with
 specific options for the type of chemotherapy drugs].” JTX-
 0002.0033.

                                      98
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 101 of 113 PageID #: 2462



 can block the PD-1/PD-L1 interaction were significant and render

 them joint inventors of the other five Honjo patents as well.

             2.    Expression or Over-Expression of PD-L1 or PD-L2

       Dr. Freeman and Dr. Wood made additional not insignificant

 contributions to conception of the patents’ claims. The

 independent claims of the ʼ048 and ʼ179 Patents limit the method

 of treating cancer to tumors that express or over-express PD-L1

 or PD-L2. 16 A tumor “over-expresses” PD-L1 if it expresses more

 PD-L1 than the healthy tissue from which the tumor is derived.

 T5-90:23-91:19. Dr. Honjo could not conceive of a method of

 treating a tumor expressing or over-expressing PD-L1 or PD-L2

 without knowing of the existence and function of PD-L1 or PD-L2.

 Dr. Honjo learned about PD-L1’s molecular structure and




 16   In addition to Claim 1 of the ʼ179 Patent, see supra
 footnote 15, the independent claims of the ʼ048 Patent are as
 follows:

       1. A method for treatment of cancer, wherein a
       pharmaceutically effective amount of completely human
       anti-PD-1 antibody is parenterally administered to a
       subject with cancer in which PD-L1 or PD-L2 is over-
       expressed, postoperatively. . . .

       3. A method for enhancing cytotoxic T cell activity toward
       PD-L1 or PD-L2 over-expressing cancer cells, which
       comprises administering a pharmaceutically effective amount
       of a completely human anti-PD-1 antibody to a subject with
       cancer in which PD-L1 or PD-L2 is over-expressed, wherein
       the effective dose of the completely human anti-PD-1
       antibody is administered parenterally and postoperatively.

 JTX-0001.0032.
                                      99
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 102 of 113 PageID #: 2463



 inhibitory function from Dr. Freeman and Dr. Wood at the October

 1999 meeting. Throughout 2000, Dr. Freeman and Dr. Wood also

 told Dr. Honjo about PD-L2, which he did not study himself at

 all before the date of conception of the patents. Without

 learning from Dr. Freeman and Dr. Wood about PD-L2, Dr. Honjo

 would not have conceived of using anti-PD-1 antibodies to block

 PD-1’s interaction with PD-L2. Finally, Dr. Honjo learned from

 Dr. Freeman that many human tumors express high levels of PD-L1,

 which is the premise of this limitation.

       In the ʼ994 and ʼ999 Patents, only dependent claims include

 the limitation that the tumor expresses PD-L1 or PD-L2. 17 The

 parties dispute whether a contribution to a limitation in a

 dependent claim renders the contributor a joint inventor of the

 whole patent. The Federal Circuit has explained that an

 individual “does not necessarily attain the status of co-

 inventor by providing the sole feature of a dependent claim.”

 Nartron Corp., 558 F.3d at 1358. Instead, a court must consider




 17   The ʼ994 Patent contains ten dependent claims that add a
 limitation requiring that the melanoma tumor express PD-L1 or
 PD-L2 (claims 14-18, 20-24) and six more that require that the
 PD-L1 or PD-L2 expression be identified by immunohistochemistry
 (claims 25-30). JTX-0005.0038.
      The ʼ999 Patent contains seven dependent claims that add a
 limitation requiring that the lung cancer tumor express PD-L1 or
 PD-L2 (claims 19-25) and five more that require that the PD-L1
 or PD-L2 expression be identified by immunohistochemistry
 (claims 26-30). JTX-0004.0038.

                                      100
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 103 of 113 PageID #: 2464



 the additional limitations of a dependent claim in the context

 of the independent claim on which it depends. See id.; see also

 Yeda, 443 F. Supp. 2d at 618 (noting that the two dependent

 claims were “to be construed in light of their dependence on”

 two independent claims and evaluating a putative co-inventor’s

 contributions “with an eye toward the independent claims”). The

 focus is whether the contribution is “not insignificant in

 quality, when . . . measured against the dimension of the full

 invention.” 18 In re VerHoef, 888 F.3d at 1366 (quoting Pannu, 155

 F.3d at 1351).

       Sixteen of the twenty-nine dependent claims in the ʼ994

 Patent and twelve of the twenty-nine dependent claims in the

 ʼ999 Patent contain the additional limitation that the tumor

 expresses PD-L1 or PD-L2 (and in some claims that this

 expression is identified via immunohistochemistry). JTX-

 0004.0038; JTX-0005.0038. Given Dr. Freeman’s and Dr. Wood’s

 other contributions, they did not just “provid[e] the sole




 18   Citing Ethicon, 135 F.3d at 1464, Dana-Farber contends that
 a significant contribution to any element of any claim is
 sufficient for joint inventorship. As noted, the Federal Circuit
 clarified in Nartron Corp. that contributing the sole limitation
 in a dependent claim is not necessarily sufficient for joint
 inventorship. 558 F.3d at 1358. Because Dr. Freeman and Dr. Wood
 made contributions to multiple elements of the claims in the
 Honjo patents that are significant in light of the full
 invention, the Court need not decide under what circumstances a
 contribution to a single element of a claim would render an
 individual a joint inventor.
                                      101
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 104 of 113 PageID #: 2465



 feature of a dependent claim.” Nartron Corp., 558 F.3d at 1358.

 Their contributions relating to PD-L1 and PD-L2 are significant

 in light of the full invention.

             3.    PD-L1 Expression by Specific Tumors

       The ʼ179, ʼ474, and ʼ899 Patents include dependent claims

 that limit the method of treating cancer to the following types

 of tumors: carcinoma, squamous carcinoma, adenocarcinoma,

 sarcoma, leukemia, neuroma, melanoma, and lymphoma. 19 Between the

 IHC results he presented at the May and September 2000 meetings

 and the draft article he sent to Dr. Honjo two days before the

 September 2000 meeting, Dr. Freeman shared data with Dr. Honjo

 showing that all but one of these types of tumors express PD-L1.

 JTX-0332.0003; JTX-0808-0813. The one exception is melanoma, the

 tumor type Dr. Iwai used in her in vivo mouse experiments.

 Defendants argue that Dana-Farber is engaging in “hindsight




 19   Claim 2 of the ʼ179 Patent recites the “method of claim 1,
 wherein the PD-L1-expressing tumor is one or more selected from
 the group consisting of carcinoma, squamous carcinoma,
 adenocarcinoma, sarcomata, luekosis, neuroma, melanoma, and
 lymphoma.” JTX-0002.0033.
      Claim 3 of the ʼ474 Patent recites the “method of claim 2,
 wherein the tumor is one or more selected from the group
 consisting of a carcinoma, squamous carcinoma, adenocarcinoma,
 sarcoma, leukemia, neuroma, melanoma, and lymphoma.” JTX-
 0003.0033.
      Claims 6, 23, 38, and 57 of the ʼ899 Patent recite the
 claimed methods of treating cancer “wherein the tumor is one or
 more selected from a carcinoma, a squamous carcinoma, an
 adenocarcinoma, a sarcoma, a leukemia, a neuroma, a melanoma,
 and a lymphoma.” JTX-0006.0040-41.
                                      102
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 105 of 113 PageID #: 2466



 matching” by using Dr. Freeman’s data as evidence of his

 contribution to these dependent claims. However, Defendants have

 presented no evidence that Dr. Honjo learned that these types of

 tumors express PD-L1 from any source other than Dr. Freeman, and

 the matching of the types of tumors is striking. While this

 dependent claim limitation does not by itself render Dr. Freeman

 a joint inventor of the patent, it adds another inventive

 contribution to Dr. Honjo’s conception of the claims.

       Finally, the Court notes that Dr. Freeman’s contribution of

 his IHC data was even more significant for conception of the

 ʼ999 Patent. Dr. Freeman told Dr. Honjo in May 2000 that his IHC

 results showed high levels of PD-L1 expression in a type of lung

 cancer. The ʼ999 Patent claims the treatment of lung cancer

 through an anti-PD-1 antibody. JTX-0004.0038. There is no

 evidence Dr. Honjo ever conducted any independent experiments

 relating to the PD-1/PD-L1 pathway in lung cancer, let alone

 before the date of conception.

       H.    Conclusion

       Dr. Honjo’s discovery of PD-1, his initial research on its

 inhibitory function, and the experiments he oversaw in his

 laboratory with PD-1 knockout mice were vital for developing the

 definite and permanent idea of the methods of treating cancer

 claimed in the Honjo patents. Dr. Honjo has made Nobel Prize-

 winning contributions to the field of cancer immunology.

                                      103
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 106 of 113 PageID #: 2467



 However, the fact that Dr. Honjo did substantial work to develop

 this method does not preclude the naming of Dr. Freeman and

 Dr. Wood as joint inventors for their significant individual and

 joint contributions. Dr. Freeman and Dr. Wood made significant

 contributions to conception of the inventions claimed in the

 Honjo patents through their discovery of PD-L1 and PD-L2, their

 discoveries of blocking antibodies, Dr. Wood’s discovery of the

 inhibitory interaction between PD-1 and PD-L1, and Dr. Freeman’s

 discovery of the expression of PD-L1 on tumor cells.

 Accordingly, Dana-Farber has proven by clear and convincing

 evidence that Dr. Freeman and Dr. Wood are joint inventors of

 the six Honjo patents.

 II.   Laches

       Defendants raise a weak laches defense to all of Dana-

 Farber’s claims for correction of inventorship. 20 They contend

 Dana-Farber’s delay in waiting to bring this lawsuit until 2015

 was unreasonable because Dr. Freeman was aware of the Honjo

 patents as early as 2009 or 2010. They claim both evidentiary

 prejudice from lost documents and faded memories of the twenty-

 year-old events at issue and economic prejudice from BMS’s




 20   Because Defendants discuss their laches argument for only
 one page of their proposed findings of fact and conclusions of
 law and not at all in their post-trial brief, they have waived
 it. Given that the laches defense is easily rejected, the Court
 nevertheless addresses the argument on the merits.
                                      104
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 107 of 113 PageID #: 2468



 significant investment into developing and commercializing

 nivolumab in reliance on its exclusive license to the Honjo

 patents.

       A.    Legal Standard

       “Laches is an equitable defense that may bar an

 inventorship claim.” Serdarevic v. Advanced Med. Optics, Inc.,

 532 F.3d 1352, 1358 (Fed. Cir. 2008). “To prevail on a defense

 of laches, a defendant must establish that (1) the plaintiff’s

 delay in filing a suit was unreasonable and inexcusable; and

 (2) the defendant suffered material prejudice attributable to

 the delay.” Lismont v. Alexander Binzel Corp., 813 F.3d 998,

 1002 (Fed. Cir. 2016) (quotations omitted). A court conducting a

 laches analysis must “look at all of the particular facts and

 circumstances . . . and weigh the equities of the parties.” A.C.

 Aukerman Co. v. R.L. Chaides Constr. Co., 960 F.2d 1020, 1032

 (Fed. Cir. 1992) (en banc), abrogated on other grounds by SCA

 Hygiene Prods. Aktiebolag v. First Quality Baby Prods., LLC, 137

 S. Ct. 954 (2017).

       Delay is measured “from the time a purportedly omitted

 inventor knew or should have known of the issuance of the

 relevant patent.” Lismont, 813 F.3d at 1002. “The length of time

 which may be deemed unreasonable has no fixed boundaries but

 rather depends on the circumstances.” Vita-Mix Corp. v. Basic

 Holding, Inc., 581 F.3d 1317, 1333 (Fed. Cir. 2009) (quoting

                                      105
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 108 of 113 PageID #: 2469



 Aukerman, 960 F.2d at 1032). When the plaintiff raises claims

 concerning multiple patents, a court must consider the delay

 separately for each patent. See Stark v. Advanced Magnetics,

 Inc., 29 F.3d 1570, 1576 (Fed. Cir. 1994) (noting “the general

 rule that each patent is a separate chose in action” and stating

 that “the laches period does not accrue until each patent

 issues, even if the patents are interrelated”).

       Material prejudice can be “either economic or evidentiary.”

 Serdarevic, 532 F.3d at 1360 (quoting Aukerman, 960 F.2d at

 1033). “Economic prejudice may arise where a defendant and

 possibly others will suffer the loss of monetary investments or

 incur damages which likely would have been prevented by earlier

 suit.” Id. (quoting Aukerman, 960 F.2d at 1033). Merely showing

 increased investment and expense during the period of the delay

 is insufficient to show economic prejudice, as the “change in

 the economic position . . . must be as a result of the delay.”

 Gasser Chair Co. v. Infanti Chair Mfg. Corp., 60 F.3d 770, 775

 (Fed. Cir. 1995). A defendant thus cannot rely solely on “a

 business decision to capitalize on a market opportunity.”

 Hemstreet v. Comput. Entry Sys. Corp., 972 F.2d 1290, 1294 (Fed.

 Cir. 1992).

       Evidentiary prejudice occurs if the defendant cannot

 “present a full and fair defense on the merits due to the loss

 of records, the death of a witness, or the unreliability of

                                      106
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 109 of 113 PageID #: 2470



 memories of long past events.” Serdarevic, 532 F.3d at 1360

 (quoting Aukerman, 960 F.2d at 1033). To demonstrate evidentiary

 prejudice, the defendant must point to specific evidence that

 was lost. Meyers v. Asics Corp., 974 F.2d 1304, 1308 (Fed. Cir.

 1992). “Conclusory statements that there are missing witnesses,

 that witnesses’ memories have lessened, and that there is

 missing documentary evidence, are not sufficient.” Id.

       Courts apply “a rebuttable presumption of laches . . .

 whenever more than six years passes from the time a purportedly

 omitted inventor knew or should have known of the issuance of

 the relevant patent” to when he initiates litigation. Lismont,

 813 F.3d at 1002. “A § 256 claim for correction of inventorship

 does not accrue until the patent issues,” however, even if “the

 omitted inventor knew or should have known of the omitted

 inventorship while the patent application was pending before the

 PTO.” Hor v. Chu, 699 F.3d 1331, 1335-37 (Fed. Cir. 2012).

       B.    Analysis

       The presumption of laches does not apply to any of Dana-

 Farber’s correction of inventorship claims. The first of the

 Honjo patents, the ʼ048 Patent, issued on September 29, 2009.

 Dana-Farber filed its complaint on September 25, 2015, just shy

 of six years after issuance of the ʼ048 Patent. Defendants

 suggest that Dr. Freeman and Dana-Farber should have been aware

 of the Honjo patents before the ʼ048 Patent issued from the

                                      107
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 110 of 113 PageID #: 2471



 clinical trial data on nivolumab, which Medarex first published

 in 2008, but a correction of inventorship claim does not accrue

 until the patent is issued. See id. Since a presumption of

 laches does not apply to any of Dana-Farber’s claims, Defendants

 bear the burden to demonstrate both unreasonable delay and

 material prejudice. 21

       Defendants argue that Dana-Farber unreasonably delayed in

 bringing its claims because Dr. Freeman learned of the ʼ048

 Patent in 2010. Each of Dana-Farber’s correction of inventorship

 claims accrued when the relevant patent issued. Thus, the

 starting point for measuring Dana-Farber’s delay for each claim

 is not when it became aware of the first patent, though its

 knowledge of the first patent may be relevant in determining the

 reasonableness of delay. Instead, I must evaluate Dana-Farber’s

 delay patent-by-patent starting with the date each patent

 issued. See Lismont, 813 F.3d at 1002; Stark, 29 F.3d at 1576.

       Defendants provide no evidence that the delay of sixteen

 months between issuance of the ʼ474 Patent in May 2014 and the

 filing of this lawsuit in September 2015 was unreasonable, let




 21   Pfizer, Wyeth, and GI did not move to intervene until
 September 22, 2017, more than six years after the ‘048 Patent
 issued in September 2009. Dana-Farber’s complaint sought to add
 Dr. Wood to the ‘048 Patent, however, which put Defendants on
 notice of Dr. Wood’s claim. Accordingly, no presumption of
 laches applies to the claim that Dr. Wood is a joint inventor of
 the ‘048 Patent.
                                      108
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 111 of 113 PageID #: 2472



 alone the delay of three months in bringing the claims relating

 to the ʼ999 and ʼ994 Patents issued in June and July 2015,

 respectively. The eight days between issuance of the ʼ899 Patent

 on August 2, 2016 and Dana-Farber’s motion to amend its

 complaint was also not unreasonable. However, the delay of

 almost six years and over three years in bringing suit over

 inventorship of the ʼ048 and ʼ179 Patents, respectively, might

 be a different story.

       Even if these delays were unreasonable, Defendants cannot

 show material prejudice. For evidentiary prejudice, Defendants

 fail to explain what specific documents they lost or what events

 their witnesses were unable to recount. See Meyers, 974 F.2d at

 1308. They mention missing documents memorializing Dr. Honjo and

 Dr. Minato’s pre-1999 discussions of PD-1 and cancer and

 Dr. Freeman’s inability to remember all of his meetings with

 Dr. Wood, but they do not explain why such evidence would change

 the outcome of the case. Defendants also have not shown that

 they would not have suffered these evidentiary issues had Dana-

 Farber brought suit promptly after the ʼ048 and ʼ179 Patents

 issued.

       For economic prejudice, Defendants argue that BMS has made

 financial investments of over $3 billion in developing and

 commercializing nivolumab in reliance on its exclusive license

 to the Honjo patents. This theory of economic prejudice does not

                                      109
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 112 of 113 PageID #: 2473



 pass the blush test. As Dr. Namouni, BMS’s head of oncology

 development, testified at trial, having an exclusive license to

 a patent is only one of a number of factors BMS considers before

 investing in a product. He stated that BMS would have invested

 in nivolumab regardless of whether it had an exclusive license

 to the Honjo patents. See Gasser Chair Co., 60 F.3d at 775

 (stating that the defendant “must prove that the change in

 economic position would not have occurred had the [plaintiff]

 sued earlier”). In fact, BMS began clinical trials for new

 indications for nivolumab after Dana-Farber filed suit. See

 Yeda, 443 F. Supp. 2d at 630 (declining to consider any

 investment made by the defendant after they became aware of the

 inventorship dispute in the laches analysis). BMS’s “business

 decision to capitalize on a market opportunity” cannot support a

 claim of economic prejudice. Hemstreet, 972 F.2d at 1294.

 Additionally, BMS has already earned billions of dollars in

 profits from nivolumab. BMS has not suffered economic prejudice

 when it has profited so immensely from its product.

                                     ORDER

       The Court enters judgment in favor of Dana-Farber. Dana-

 Farber shall submit a form of judgment within ten days ordering

 correction of the patents.




                                      110
Case 1:17-cv-01027-CFC Document 79 Filed 05/21/19 Page 113 of 113 PageID #: 2474



 SO ORDERED.

                                     /s/ PATTI B. SARIS
                                     Hon. Patti B. Saris
                                     Chief United States District Judge




                                      111
